Case 4:18-cv-00442-ALM-CMC Document 85-3 Filed 01/13/20 Page 1 of 96 PageID #: 2279




                        EXHIBIT 2
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   2 of 196ofPageID
                                                                             11    #: 2280




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



    AARON RICH
                             Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
        v.                                             Hon. Richard J. Leon
    EDWARD BUTOWSKY,
    MATTHEW COUCH, and
    AMERICA FIRST MEDIA

                             Defendants.




       PLAINTIFF’S MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
                   SANCTIONS AGAINST DEFENDANT BUTOWSKY




                                           JOSHUA P. RILEY
                                           MERYL C. GOVERNSKI
                                           BOIES SCHILLER FLEXNER LLP
                                           1401 New York Ave NW, Washington DC 20005

                                           MICHAEL J. GOTTLIEB
                                           WILLKIE FARR GALLAGHER LLP
                                           1875 K Street NW, Washington, DC 20006

                                           Attorneys for Plaintiff Aaron Rich
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   3 of 296ofPageID
                                                                             11    #: 2281




                                            INTRODUCTION

           On July 31, 2019, the Court ordered Defendant Edward Butowsky to produce documents

    in response to Plaintiff Aaron Rich’s discovery requests. Defendant Butowsky has not complied

    with that Order, and his production of documents remains woefully deficient five months later.

    By this Motion, Plaintiff respectfully asks the Court to enforce its Order and enter appropriate

    sanctions against Defendant Butowsky for failing to heed it.

                                            BACKGROUND

           Plaintiff filed this lawsuit in March 2018.        Dkt. 3.    The Court denied Defendant

    Butowsky’s motion to dismiss or transfer the case on March 29, 2019. See 3/29/19 Minute Order.

    On April 22, 2019, Plaintiff served his First Set of Requests for Production of Documents (“First

    RFP”) on Defendant Butowsky. See Dkt. 63-1. Defendant Butowsky did not respond to the First

    RFP by his May 22, 2019 deadline to do so. See Fed. R. Civ. Pr. 34(b)(2)(A). Nor did Defendant

    Butowsky subsequently respond to the First RFP, notwithstanding repeated correspondence from

    Plaintiff’s counsel requesting that he do so. See, e.g., Dkt. 63-2. On June 13, 2019, Plaintiff filed

    a Motion to Compel Defendant Butowsky’s response to the First RFP. See Dkt. 63. On July 31,

    2019, the Court granted Plaintiff’s Motion to Compel and ordered Defendant Butowsky to respond

    to Plaintiff’s discovery requests within 21 days. See Dkt. 75 at 5:1112.

           During its July 31, 2019 status conference, the Court instructed the parties to submit a

    proposed Scheduling Order. The parties did so on August 16, 2019, Dkt. 77, and the Court entered

    the Scheduling Order on September 5, 2019, Dkt. 80. By the parties’ stipulation, the Scheduling

    Order sets January 27, 2020, as the close of fact discovery.

           In August 2019, Defendant Butowsky’s counsel served Plaintiff’s counsel with 525

    documents, followed by 11 documents in September 2019. See Declaration of Meryl Governski


                                                     1
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   4 of 396ofPageID
                                                                             11    #: 2282




    (“Governski Decl.”) Exs. 1, 2.1 Defendant Butowsky’s production of documents was wholly

    inadequate, as detailed in correspondence from Plaintiff’s counsel to Defendant Butowsky’s

    counsel, incorporated herein by reference. See Governski Decl. Ex. 3. For example, Defendant

    Butowsky did not produce audio recordings, phone records, social media information, video

    recordings (beyond a few selective snapshots of messages incidentally attached to some emails),

    messaging on platforms that Defendant Butowsky is known to have used (such as Signal, proton

    mail, and gizmo), or emails from accounts other than a limited and plainly deficient production

    from one Gmail account. See Governski Decl. Ex. 3 at 23-26, 36. Defendant Butowsky also failed

    to produce responsive communications between himself and third parties, as evident from those

    third parties’ productions in response to subpoenas in this case. See id. at 22, 45; see also

    Escamilla v. Nuyen, 2015 WL 4245868, at *3 (D.D.C. July 14, 2015) (party must supplement



    1
       Defendant Butowsky has been represented on and off by numerous counsel since this lawsuit
    was first filed in March 2018. From May 17, 2018, to June 26, 2018, Defendant Butowsky was
    represented by Ty Clevenger and Kenneth A. Martin. See Dkt. 20; Dkt. 32; Dkt. 37. On June 26,
    2018, Mr. Clevenger withdrew his motion to appear pro hac vice after a federal court in New York
    denied a similar motion there, citing Mr. Clevenger’s conduct. See Dkt. 21; Dkt. 24; Dkt. 31; Dkt.
    32. On August 27, 2018, Mr. Martin filed a motion to withdraw as counsel, citing “irreconcilable
    differences” with Mr. Butowsky, Dkt. 37, and the Court granted that motion in a Minute Order
    dated September 4, 2018. From September 2018 until July 2019, Mr. Butowsky chose to proceed
    pro se. Beginning on July 9, 2019, Mr. Butowsky was represented by Philip Harvey; however, on
    October 11, 2019, Mr. Harvey filed a motion to withdraw, citing “irreconcilable differences” with
    Mr. Butowsky. Dkt. 66; Dkt 82. Plaintiff opposed Mr. Harvey’s withdrawal and notified the Court
    that Plaintiff was concerned that it would exacerbate Defendant Butowsky’s ongoing refusal to
    cooperate with discovery, as has proven to be the case. See Dkt. 85. On November 13, 2019, Eden
    Quainton entered a notice of appearance on behalf of Defendant Butowsky, see Dkt. 92, which
    was about a week after he entered a notice of appearance on behalf of Defendant Matthew Couch,
    see Dkt. 90, whom Mr. Quainton had been advising since August 2019, see, e.g. Dkt. 76.
    Defendant Butowsky is not indigent. He has the resources to retain counsel and has been
    represented without interruption by counsel in other active litigation in which he is involved,
    including the litigation in which he has sued Plaintiff’s counsel. See Butowsky v. Gottlieb et al.,
    2019-cv-000180 (E.D. Tex.) (“Texas Lawsuit”); see also Butowsky v. Folkenflik, et al., 2018-cv-
    000442 (E.D. Tex.). Defendant Butowsky’s refusal or inability to retain suitable counsel in this
    matter does not excuse him from complying with his discovery obligations and the Court’s Order.

                                                    2
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   5 of 496ofPageID
                                                                             11    #: 2283




    production “‘if the party learns that in some material respect’ the response is incorrect

    or incomplete”) (quoting Fed. R. Civ. P. 26). And while Defendant Butowsky appears to have

    withheld significant numbers of documents based on claims of privilege, he failed to disclose that

    fact to Plaintiff and, to date, has not provided any kind of a privilege log.

           From August through November 2019, Plaintiff’s counsel attempted to secure Defendant

    Butowsky’s compliance with his discovery obligations and this Court’s July 31 order. See

    generally, e.g., Governski Decl. Ex. 3. Finally, on November 22, 2019, Defendant’s counsel

    committed in writing to complete Defendant Butowsky’s document production, including a

    privilege log, by Christmas 2019. See Governski Decl. Ex. 4 at 1 (11/23/19 1:56 p.m. Email from

    E. Quainton to J. Riley (“I can also confirm the dates and deliverables for document production

    with respect to Mr. Butowsky as set forth in your email.”) (emphasis added)); see also id. at 2

    (11/23/19 1:14 p.m. Email from J. Riley to E. Quainton (“We all expect that Mr. Butowsky will

    provide a complete document production by Christmas at the latest.”)); Governski Decl. Ex. 5 at

    1 (12/2/2019 9:30 p.m. Email from E. Quainton to J. Riley (“I don’t feel comfortable giving you

    a date certain other than before Christmas (December 23rd)”) (emphasis added)). In reliance on

    Defendant Butowsky’s counsel’s commitment to complete Defendant Butowsky’s document

    production by Christmas, Plaintiff’s counsel granted Defendant Butowsky’s request for an

    extension to respond to written discovery and withheld filing this Motion. See, e.g., Governski

    Decl. Ex. 4 at 2 (“Plaintiff has agreed to extend, to 12/6, the deadline for Mr. Butowsky to respond

    to Plaintiff’s Second Set of Interrogatories. We have done so in reliance on the following

    commitments from you . . . .”). 2



    2
      On December 1, 2019, Plaintiff’s counsel provided Defendant Butowsky’s counsel with search
    terms to use to locate potentially responsive documents, as Defendant Butowsky’s counsel
    previously rejected Plaintiff’s counsel’s invitation for Defendant Butowsky to propose search
                                                      3
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   6 of 596ofPageID
                                                                             11    #: 2284




           On December 23, 2019—the date on which Defendant’s counsel had committed to

    complete Defendant Butowsky’s document production—Defendant’s counsel sent Plaintiff’s

    counsel an email stating that Defendant would not fulfill his commitment after all and was not in

    a position to produce documents. See Governski Decl. Ex. 7. Defendant’s counsel’s email came

    without any prior indication that Defendant Butowsky would be unable to complete his document

    production by Christmas, as promised. Defendant’s counsel reported that he had located more

    than six thousand potentially responsive documents that had not yet been produced, and he

    reported that Defendant’s counsel had not yet even searched a number of Defendant Butowsky’s

    devices and accounts. Id. As of the date of this filing, and with one exception, 3 Defendant

    Butowsky has not produced a single document since his clearly deficient production in

    August/September, thereby necessitating this Motion.

           While Defendant Butowsky has refused to respond to Plaintiff’s discovery requests, he

    continues to litigate his frivolous lawsuit as a plaintiff against Plaintiff’s counsel in federal court

    in Texas. 4 He also actively has pursued his own discovery in this case, having served on Plaintiff


    terms. See Governski Decl. Ex. 3 at 45 (“In addition to requesting that Mr. Butowsky comply with
    the Court’s order by producing all responsive materials in his custody and control, we request that
    Mr. Butowsky provide us a detailed accounting of his process, including but not limited to: (1) all
    search terms he used; (2) the accounts and platforms he searched (e.g. email addresses; Social
    Media accounts; cell phones; applications); and (3) the specific way he performed each search.”);
    Governski Decl. Ex. 6 at 2, 5-6 (providing search terms).
    3
     Defendant Butowsky recently produced one audio file—but only once Plaintiff’s counsel became
    aware of its existence and demanded its production after Defendant Butowsky posted it publicly
    on his Twitter feed.
    4
      Defendant Butowsky has continued to prosecute his lawsuit against certain of Plaintiff’s counsel
    despite this Court notifying Mr. Harvey on July 31, 2019, that it “would strongly recommend that
    you talk to your client, while proceeding on this track here, the wisdom of agreeing to the motion
    to dismiss the suit against the lawyers for Boies Schiller down there.” Dkt. 75 at 21:19-23. Instead
    of heeding the Court’s “strong[ ] recommend[ation]” and dismissing the Texas litigation,
    Defendant Butowsky filed an amended complaint in Texas on the same day as the July 31, 2019,
    status conference in this case. See Texas Lawsuit Dkt. 101. Plaintiff’s counsel have filed a
    renewed motion to dismiss, which has been fully briefed since September 5, 2019, as well as a
                                                      4
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   7 of 696ofPageID
                                                                             11    #: 2285




    16 interrogatories, 30 requests for production of documents, and 26 requests for admission. See

    Governski Decl. ¶ 3. 5 Plaintiff has responded to all of those discovery requests by the deadlines

    for doing so and never once has requested an extension from Defendant or this Court. See

    Governski Decl. ¶ 4. Plaintiff’s counsel has expended significant time and resources collecting,

    reviewing, and producing documents in response to Defendants’ discovery requests, including by

    reviewing close to 12,000 documents and producing 1,278 documents totaling 2,245 pages.

    Governski Decl. ¶ 5.

                                      STANDARD OF REVIEW

           Where, as here, a court has entered an order granting a motion to compel discovery, Rule

    37(a) provides that “the court must, after giving an opportunity to be heard, require the party or

    deponent whose conduct necessitated the motion, the party or attorney advising that conduct, or

    both to pay the movant’s reasonable expenses incurred in making the motion, including attorney’s

    fees” unless “(i) the movant filed the motion before attempting in good faith to obtain the

    disclosure or discovery without court action; (ii) the opposing party’s nondisclosure, response, or

    objection was substantially justified; or (iii) other circumstances make an award of expenses

    unjust.” Fed. R. Civ. P. 37(a)(5)(A) (emphasis added).




    Rule 11 motion, which has been fully briefed since November 5, 2019. See Texas Lawsuit Dkt.
    104-05, 115, 128-29 156; Dkt. 172; Dkt. 176. Plaintiff’s motion for an anti-suit injunction
    enjoining Defendant Butowsky from pressing the Texas Lawsuit remains pending before this
    Court. See Dkt. 52. Meanwhile, Defendant Butowsky has filed new lawsuits relating to the same
    subject matter as before this Court. See, e.g., Butowsky v. Democratic National Committee et al.,
    Dkt. 19-cv-00582 (E.D. Tex) (filed August 1, 2019; dismissed voluntarily without prejudice
    December 20, 2019); Butowsky v. Wigdor et al, Dkt. 19-cv-00577 (E.D. Tex.) (filed July 31, 2019).
    5
      Defendant Butowsky served his first Interrogatories on October 4, 2019. Defendant Butowsky
    served his second Interrogatories, first Requests for Production, and first Requests for Admission
    on November 6, 2019.

                                                    5
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   8 of 796ofPageID
                                                                             11    #: 2286




            In addition, where, as here, a court enters an order granting a motion to compel discovery

    and the responding party thereafter fails to obey that order, “the court where the action is pending

    may issue further just orders,” including orders “directing that the matters embraced in the order

    or other designated facts be taken as established for purposes of the action, as the prevailing party

    claims”, “prohibiting the disobedient party from supporting or opposing designated claims or

    defenses, or from introducing designated matters in evidence, “rendering a default judgment

    against the disobedient party,” or “treating as contempt of court the failure to obey any order except

    an order to submit to a physical or mental examination.” Fed R. Civ. P. 37(b)(2)(A). The

    “sanctions enumerated under Rule 37(b)(2)(A) are neither exhaustive nor mutually exclusive,” and

    “the Court may impose any number or type of sanctions it deems necessary.” Shatsky v. Syrian

    Arab Republic, 312 F.R.D. 219, 225 n.15 (D.D.C. 2015) (Leon, J.); see also Davis v. D.C. Child

    & Family Servs. Agency, 304 F.R.D. 51, 60 (D.D.C. 2014).

                                                ARGUMENT

            Defendant Butowsky has had eight months to collect and produce documents in response

    to Plaintiff’s First RFP, and he has been under this Court’s Order to do so for five months.

    Defendant Butowksy has flouted his discovery obligations under the Federal Rules, the rules of

    this Court, and this Court’s July 31 Order. Defendant Butowsky has engaged in a months-long

    campaign of delay in which he has repeatedly offered excuses for what appears to be willful

    noncompliance—and those excuses appear utterly frivolous in light of his ability to serve

    discovery on Plaintiff and third parties in this litigation, and his active pursuit of frivolous lawsuits

    against Plaintiff’s counsel and others in Texas, not to mention his active online presence in which

    he has posted Tweets and videos about the subject matter of this lawsuit.                      See, e.g.,

    https://twitter.com/EdButowsky/status/1206940836086321155.                Aside    from    a    deficient



                                                       6
Case 4:18-cv-00442-ALM-CMC    Document
           Case 1:18-cv-00681-RJL      85-3 93
                                  Document  FiledFiled
                                                  01/13/20   PagePage
                                                       12/30/19   9 of 896ofPageID
                                                                             11    #: 2287




    production of documents in August/September—which was untimely made only after the Court

    ordered it and after Defendant Butowsky had waived his right to object—Defendant Butowsky has

    not produced any document discovery (apart from the aforementioned single audio file he first

    publicly shared) in this case and now admits that he has not even engaged in a thorough search for,

    let alone a review of, potentially thousands of responsive documents. Defendant Butowsky’s

    conduct has prejudiced Plaintiff, who has been unable to use Defendant Butowsky’s documents to

    build his case and to examine and identify witnesses. See Shatsky, 312 F.R.D. at 227 (D.D.C.

    2015).

             Given the unique circumstances presented here, including Defendant Butowsky’s dilatory

    conduct throughout the history of this litigation, Plaintiff respectfully requests that the Court afford

    relief pursuant to Rule 37:

             First, the Court should hold Defendant Butowsky in contempt of the Court’s July 31 order

    and should issue penalties accruing against him daily until such time as he has completed his

    production of documents in response to Plaintiff’s discovery requests. See, e.g., Comm’ns Imp.

    Exp. S.A. v. Republic of the Congo, 2017 WL 6626205, at *2 (D.D.C. Mar. 31, 2017) (Leon, J.)

    (holding defendant in contempt for failure to comply with this Court’s order granting motion to

    compel discovery responses and entering an order to show cause for why defendant should not pay

    $5,000 per week and doubling up to $80,000 per week until compliance). 6




    6
      See also United States v. Dynamic Visions Inc., 2015 WL 350684, at *4 (D.D.C. Jan. 28, 2015)
    (entering order to show cause for contempt in “light of this continuing and substantial non-
    compliance with the Court’s discovery orders”); accord Dist. Title v. Warren, 2018 WL 8798745,
    at *1 (D.D.C. Aug. 1, 2018) (holding defendant’s attorney in “civil contempt for violating clear
    and unambiguous orders issued by this Court” pertaining to deposition appearance, and imposing
    a fine of $1,000 per day until compliance).

                                                       7
Case 4:18-cv-00442-ALM-CMC   Document
         Case 1:18-cv-00681-RJL       85-393 Filed
                                Document       Filed01/13/20
                                                     12/30/19 Page
                                                               Page109 of
                                                                       of 96
                                                                          11 PageID #:
                                    2288



         Second, the Court should order Defendant Butowsky to pay Plaintiff’s reasonable fees and

 costs associated with the filing of its motions to compel Defendant Butowsky’s compliance with

 discovery requests, including this Motion. Such sanctions are mandatory under Rule 37(a)(5)(A),

 and available pursuant to Rule 37(b). 7

         Third, the Court should include in its Order a finding that Defendant Butowsky has waived

 all objections that he otherwise might have asserted over documents. See Fed. R. Civ. P. 34(b)(2)

 (“The party to whom the request is directed must respond in writing within 30 days after being

 served . . . . the response must either state that inspection and related activities will be permitted

 as requested or state with specificity the grounds for objecting to the request . . . .”); Byrd v. Reno,

 1998 WL 429676, at *8 (D.D.C. Feb. 12, 1998) (“[T]he federal courts have held that a failure to

 file an objection to a request for production of documents may be deemed a waiver.”).

         Fourth, the Court should make clear that Defendant Butowsky is precluded from relying

 on any document, or any testimony relevant to such document, that he has not produced. See, e.g.,

 McNair v. Dist. of Columbia, 325 F.R.D. 20, 22 (D.D.C. 2018) (barring party from “using at

 summary judgment or at trial any document” not disclosed); Shatsky, 312 F.R.D. at 229 (D.D.C.

 2015) (Leon, J.) (precluding offending party from relying on documents “untimely produced in

 this litigation”).




 7
   See, e.g., DL v. Dist. of Columbia, 251 F.R.D. 38, 49 (D.D.C. 2008) (the language of Rule
 37(a)(5)(A) “itself is mandatory, dictating that the Court must award expenses upon granting a
 motion to compel disclosure unless one of the specified bases for refusing to make such an award
 is found to exist”) (internal quotation marks omitted). None of the enumerated exceptions to that
 rule applies here. Plaintiff filed his motions only after “attempting in good faith to obtain the
 disclosure or discovery without court action”, Defendant Butowsky’s “nondisclosure, response, or
 objection” has not been “substantially justified”, and there are no “other circumstances make an
 award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i), (ii) (iii).

                                                    8
Case 4:18-cv-00442-ALM-CMC   Document
        Case 1:18-cv-00681-RJL        85-3
                               Document  93 Filed
                                             Filed01/13/20
                                                   12/30/19 Page
                                                             Page11
                                                                  10ofof96
                                                                         11PageID #:
                                    2289



        Finally, Plaintiff notes that Defendant Butowsky’s deposition is scheduled for January 16,

 2020. Plaintiff reserves his right to seek additional deposition time with Defendant Butowsky, at

 Defendant Butowsky’s expense, for questioning relevant to documents that Defendant Butowsky

 has not produced as of the date of the filing of this Motion.

                                          CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court grant this Motion

 and enter the accompanying Proposed Order. 8


 Dated: December 30, 2019
                                                 /s/ _Joshua P. Riley_______________
                                                 JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                 MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                 BOIES SCHILLER FLEXNER LLP
                                                 1401 New York Ave NW, Washington DC 20005
                                                 Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                 jriley@bsfllp.com
                                                 mgovernski@bsfllp.com

                                                 MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                 WILLKIE FARR GALLAGHER LLP
                                                 1875 K Street NW, Washington, DC 20006
                                                 Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                 mgottlieb@willkie.com

                                                 Attorneys for Plaintiff Aaron Rich




 8
  Pursuant to Local Rule 7(m), Plaintiff’s counsel certifies that it attempted to meet and confer
 with Defendant Butowsky’s counsel to try to avoid this Motion, and Plaintiff’s counsel
 understands that Defendant Butowsky will oppose this Motion.

                                                  9
Case 4:18-cv-00442-ALM-CMC   Document
        Case 1:18-cv-00681-RJL        85-3
                               Document  93 Filed
                                             Filed01/13/20
                                                   12/30/19 Page
                                                             Page12
                                                                  11ofof96
                                                                         11PageID #:
                                    2290



                               CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on December 30, 2019, the foregoing document was

 filed through the CM/ECF system and thereby served electronically on counsel for Defendant

 Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

 emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

 convey served and filed documents to Defendant America First Media through Defendant Couch

 as necessary.



 Dated: December 30, 2019

                                            /s/ _Joshua P. Riley_______________
                                            JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                            MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                            BOIES SCHILLER FLEXNER LLP
                                            1401 New York Ave NW, Washington DC 20005
                                            Tel: (202) 237-2727 / Fax: (202) 237-6131
                                            jriley@bsfllp.com
                                            mgovernski@bsfllp.com
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-1      01/13/20
                                                 Filed        Page
                                                       12/30/19    13 of
                                                                Page     963PageID #:
                                                                      1 of
                                     2291



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL
                                                           Hon. Richard J. Leon
 EDWARD BUTOWSKY,
 MATTHEW COUCH, and
 AMERICA FIRST MEDIA

                              Defendants.


                  DECLARATION OF MERYL C. GOVERNSKI
        IN SUPPORT OF DEFENDANT’S MOTION FOR SANCTIONS AGAINST
                         DEFENDANT BUTOWSKY

 MERYL C. GOVERNSKI, pursuant to 28 U.S.C. § 1746, states as follows:

    1. I am an associate with the law firm Boies Schiller Flexner LLP. I am counsel for Aaron

       Rich, Plaintiff in the above-captioned action. I am fully familiar with the facts of this

       case based on personal knowledge, information provided to me in my official capacity

       and counsel, and my review of documents and pleadings in this case. I submit this

       Declaration to put before the Court certain information and documents relevant to the

       above-referenced Motion.

    2. I have been intimately involved with discovery in this above-captioned case, including

       serving discovery on Defendant Butowsky, and in responding to Defendant Butowsky’s

       discovery requests.

    3. I am aware that Defendant Butowsky has served on Plaintiff 16 interrogatories, 30

       requests for production of documents, and 26 requests for admission.

    4. I am further aware that Plaintiff has timely responded to all of Defendant Butowsky’s
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-1      01/13/20
                                                 Filed        Page
                                                       12/30/19    14 of
                                                                Page     963PageID #:
                                                                      2 of
                                     2292



       discovery requests. Plaintiff has never requested an extension from Defendant Butowsky

       or this Court in order to timely comply with Defendant Butowsky’s discovery requests.

    5. Plaintiff’s counsel has collected and reviewed close to 12,000 documents and produced

       1,278 documents totaling 2,245 pages in response to Defendant Butowsky’s discovery

       requests.

    6. Attached as Exhibit 1 to this Declaration is a true and correct copy of email

       correspondence dated August 21, 2019, sent from Paris Sorrell to Mike Gottlieb, Meryl

       Governski, Joshua Riley, Matthew Couch, Philip Harvey, and Dawn Fox, with the

       subject line: Rich v. Butowsky – document production link.

    7. Attached as Exhibit 2 to this Declaration is a true and correct copy of email

       correspondence dated September 13, 2019, sent from Paris Sorrell to Philip Harvey,

       Meryl Governski, Michael Gottlieb, Joshua Riley, Matthew Couch, and Dawn Fox, with

       the subject line: Rich v. Butowsky – link to second document production.

    8. Attached as Exhibit 3 to this Declaration is a true and correct copy of email

       correspondence dated November 14, 2019, sent from Joshua Riley to Eden Quainton,

       copying Meryl Governski, Michael Gottlieb, and Sam Hall, with the subject line: Rich v.

       Butowsky / Butowsky Discovery Responses, attaching a collection of discovery

       correspondence from Plaintiff’s counsel to Defendant Butowsky and his former counsel.

    9. Attached as Exhibit 4 to this Declaration is a true and correct copy of email

       correspondence dated November 23, 2019, from Eden Quainton to Joshua Riley copying

       Michael Gottlieb, Meryl Governski, and Erica Spevack, with subject line: Re: Rich v.

       Butowsky.

    10. Attached as Exhibit 5 to this Declaration is a true and correct copy of email
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-1      01/13/20
                                                 Filed        Page
                                                       12/30/19    15 of
                                                                Page     963PageID #:
                                                                      3 of
                                     2293



        correspondence dated December 2, 2019, from Eden Quainton to Joshua Riley, Meryl

        Governski, Michael Gottlieb, and Sam Hall, with subject line: Re: Rich v. Butowsky et al.

    11. Attached as Exhibit 6 to this Declaration is a true and correct copy of email

        correspondence dated December 1, 2019, from Joshua Riley to Eden Quainton, copying

        Michael Gottlieb, Meryl Governski, and Sam Hall, with subject line: RE: Rich v.

        Butowsky et al, with attachment: 2019-12-01 Search Terms for E. Butowsky List.docx.

    12. Attached as Exhibit 7 to this Declaration is a true and correct copy of email

        correspondence dated December 23, 2019, from Eden Quainton to Joshua Riley copying

        Michael Gottlieb, Meryl Governski, and Sam Hall, with subject line: Rich v. Butowsky --

        Production.



        I declare under penalty of perjury under the laws of the United States that the foregoing

 statements are true and correct.



 Executed this 30th day of December 2019.



                                             /s/ Meryl C. Governski
                                             MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                             BOIES SCHILLER FLEXNER LLP
                                             1401 New York Ave NW
                                             Washington, DC 20005
                                             Tel: (202) 237-2727; Fax: (202) 237-6131
                                             mgovernski@bsfllp.com
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-2      01/13/20
                                                 Filed        Page
                                                       12/30/19    16 of
                                                                Page     962PageID #:
                                                                      1 of
                                     2294




                    EXHIBIT 
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-2      01/13/20
                                                 Filed        Page
                                                       12/30/19    17 of
                                                                Page     962PageID #:
                                                                      2 of
                                     2295

  From:             Paris Sorrell
  To:               MGottlieb@willkie.com; Meryl Governski; Joshua Riley; mattcouch@af-mg.com; Philip Harvey; Dawn Fox
  Subject:          Rich v. Butowsky - document production link
  Date:             Wednesday, August 21, 2019 7:44:06 PM
  Attachments:      Butowsky - Privilege Log 8.21.19.xlsx


  All,

  Below is a link to Mr. Butowsky's first document production (Butowsky 0000001 - Butowsky
  0001308):

  https://www.ediscoveryplatform.com/DownloadProduction.aspx?SharedId=52274c0f-f6e5-
  47cd-9430-698d330d288b

  The password to download the link is: wahoowa

  This link is set to expire on August 28, 2019. If you need access after that date, please contact
  us. Please note that if you use a Mac, you may need to download The Unarchiver to unzip the
  file.

  I also attach a privilege log for the production.

  Please let us know if you have any trouble accessing the files.

  Thanks,
  Paris

  --
         Paris R. Sorrell
         Harvey & Binnall, PLLC
         717 King Street
         Suite 300
         Alexandria, VA 22314
         (703) 888-1943
         (703) 888-1930 (fax)
         psorrell@harveybinnall.com
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-3      01/13/20
                                                 Filed        Page
                                                       12/30/19    18 of
                                                                Page     962PageID #:
                                                                      1 of
                                     2296




                    EXHIBIT 
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-3      01/13/20
                                                 Filed        Page
                                                       12/30/19    19 of
                                                                Page     962PageID #:
                                                                      2 of
                                     2297

  From:             Paris Sorrell
  To:               Philip Harvey; Meryl Governski; Gottlieb, Michael; Joshua Riley; mattcouch@af-mg.com; Dawn Fox
  Subject:          Rich v. Butowsky - link to second document production
  Date:             Friday, September 13, 2019 2:32:49 PM
  Attachments:      Butowsky - Priv Log for 9.13.19 Production.xlsx


  All,

  Below is a link to Mr. Butowsky's second document production (Butowsky 0001315 - Butowsky
  0001428).

  Link:
  https://www.ediscoveryplatform.com/DownloadProduction.aspx?SharedId=f47b76be-d8d0-
  4d30-b244-46daa077f526

  The password to download the link is: wahoowa

  The link is set to expire on September 20, 2019. If you need access after that date, please
  contact us. Please note that if you use a Mac, you may need to download The Unarchiver to
  unzip the file.

  I also attach a privilege log for the production.

  Please let us know if you have any trouble accessing the files.

  Thanks,
  Paris


  --
         Paris R. Sorrell
         Harvey & Binnall, PLLC
         717 King Street
         Suite 300
         Alexandria, VA 22314
         (703) 888-1943
         (703) 888-1930 (fax)
         psorrell@harveybinnall.com
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 20 1ofof9648PageID #:
                                                                Page
                                     2298




                     EXHIBIT 
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 21 2ofof9648PageID #:
                                                                Page
                                     2299

   From:            Joshua Riley
   To:              Eden Quainton
   Cc:              Meryl Governski; Michael Gottlieb; Sam Hall
   Subject:         Rich v. Butowsky / Butowsky Discovery Responses
   Date:            Thursday, November 14, 2019 10:28:00 AM
   Attachments:     RE Rich v. Butowsky et al., RFAs and Deposition Schedule.pdf
                    Rich Response to Butowsky Interrogatory.pdf
                    Rich Response to Butowsky RFP.PDF
                    2019.10.11 S. Hall to P. Harvey.pdf
                    2019-10-02 Governski Ltr to Sorrell Re Butowsky Production.pdf


  Mr. Quainton,

  We understand that you now are representing Mr. Butowsky in the above-referenced matter.
  As explained in the attached correspondence, Mr. Butowsky is in violation of the Court’s July
  31 order granting Plaintiff’s motion to compel Mr. Butowsky’s responses to Plaintiff’s First
  RFP and First Set of Interrogatories. Because Mr. Butowsky has not responded to any of our
  multiple attempts to meet-and-confer about the deficiencies in his productions, much less
  committed to resolving them, we are in the process of preparing a Rule 37 motion for filing by
  November 18, which is the deadline we provided Mr. Butowsky to resolve these matters.
  Now that you have appeared as Mr. Butowsky’s counsel, please let us know times when you
  are available today or tomorrow to discuss these issues so we can try to avoid motions
  practice. The deficiencies and delays in Mr. Butowsky’s discovery responses are
  unacceptable, and they have persisted for too long; we either need clear commitments as to
  how and when they will be addressed or we will need to seek assistance from the Court.
  We’re committed to working cooperatively with you to avoid the latter.

  ~Josh

  Joshua Riley
  Partner

  BOIES SCHILLER FLEXNER LLP
  1401 New York Avenue, N.W.
  Washington, DC 20005
  (t) 202 237.2727
  jriley@bsfllp.com
  www.bsfllp.com
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 22 3ofof9648PageID #:
                                                                Page
                                     2300

   From:            Joshua Riley
   To:              ebutowsky@gmail.com
   Cc:              "Hall, Samuel"
   Subject:         RE: Rich v. Butowsky et al., RFAs and Deposition Schedule
   Date:            Tuesday, November 12, 2019 4:26:56 PM
   Attachments:     2019.11.12 Notice of Deposition (Butowsky).pdf


  Mr. Butowsky,

  I attach and hereby serve a notice for your deposition.

  We still have not received from you the information the Court ordered you to produce in
  response to Plaintiff’s First Request for Production of Documents and Plaintiff’s First Set of
  Interrogatories. You have not produced that information to us despite our multiple emails and
  letters to you—including those of September 13, October 17, October 30, and November 4—
  requesting that you comply with the Court’s order and produce the information. If you do not
  comply fully with your discovery obligations before your deposition, we will reserve the right
  to hold your deposition open or to re-depose you upon satisfaction of your discovery
  obligations.

  ~Josh

  Joshua Riley
  Partner

  BOIES SCHILLER FLEXNER LLP
  1401 New York Avenue, N.W.
  Washington, DC 20005
  (t) 202 237.2727
  jriley@bsfllp.com
  www.bsfllp.com


  From: Hall, Samuel [mailto:SHall@willkie.com]
  Sent: Monday, November 4, 2019 2:55 PM
  To: ebutowsky@gmail.com
  Cc: Joshua Riley <jriley@bsfllp.com>
  Subject: RE: Rich v. Butowsky et al., RFAs and Deposition Schedule

  Mr. Butowsky,

  We are writing once more to follow up on our request that you (1) provide potential deposition
  dates and locations that will work with your schedule, and (2) remedy the deficiencies in your
  existing discovery responses that we detailed in our previous letters to you and your prior counsel.
  We attach those letters again here for your convenience.

  This is our third request for this information, and thus far, we have not received any response. If we
  do not hear from you by this Friday, November 8, regarding deposition dates and locations, we will
  issue a deposition notice with a date and location of our choosing. In addition, we ask that you
  remedy the deficiencies detailed in the attached letters by Monday, November 18, 2019. We
  reserve the right to seek sanctions pursuant to Rule 37 related to your ongoing refusal to participate
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 23 4ofof9648PageID #:
                                                                Page
                                     2301

  in discovery.

  Regards,


  Samuel Hall
  Willkie Farr & Gallagher LLP
  1875 K Street, N.W. | Washington, DC 20006-1238
  Direct: +1 202 303 1443 | Fax: +1 202 303 2443
  shall@willkie.com | vCard | www.willkie.com bio

  From: Hall, Samuel
  Sent: Wednesday, October 30, 2019 8:04 PM
  To: ebutowsky@gmail.com
  Cc: 'Philip Harvey' <pharvey@harveybinnall.com>; Joshua Riley <jriley@bsfllp.com>
  Subject: RE: Rich v. Butowsky et al., RFAs and Deposition Schedule

  Mr. Butowsky,

  We have not received any response to our email below—sent just under two weeks ago—regarding
  dates for a deposition in the above-referenced litigation and deficiencies in your production and
  interrogatory responses. We are again asking that you provide available dates and a preferred
  location (assuming that will be in Texas) for your deposition so that we may proceed with discovery.

  We will reiterate that Mr. Rich reserves the right to seek all remedies, including sanctions pursuant
  to Rule 37 and additional or extended depositions, related to your continued refusal to meaningfully
  participate in this matter. Given that discovery closes in less than three months, we will soon be
  forced to seek relief from the Court if we do not hear from you.

  Regards,




  Samuel Hall
  Willkie Farr & Gallagher LLP
  1875 K Street, N.W. | Washington, DC 20006-1238
  Direct: +1 202 303 1443 | Fax: +1 202 303 2443
  shall@willkie.com | vCard | www.willkie.com bio

  From: Hall, Samuel
  Sent: Thursday, October 17, 2019 5:12 PM
  To: ebutowsky@gmail.com
  Cc: 'Philip Harvey' <pharvey@harveybinnall.com>; Joshua Riley <jriley@bsfllp.com>
  Subject: Rich v. Butowsky et al., RFAs and Deposition Schedule

  Mr. Butowsky,
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 24 5ofof9648PageID #:
                                                                Page
                                     2302

  We are emailing you, cc’ing Mr. Harvey, because the Court has granted his motion to withdraw as
  your attorney but we now have a pending motion for reconsideration of that order. We intend to
  continue to copy Mr. Harvey on correspondence with you until we have received a ruling on our
  motion or until suitable replacement counsel has entered an appearance on your behalf. That said,
  please advise if you have appointed new representation in this matter with whom we can confer on
  these and other outstanding and future issues.

  I attach discovery requests dated today, seeking responses to requests for admission pursuant to
  Rules 26 and 36 of the Federal Rules of Civil Procedure. These requests are due within thirty days of
  service.

  In addition, we would like to notice your deposition for a date in mid-January prior to the close of
  discovery. Please promptly provide available dates and preferred location (assuming that will be
  in Texas).

  Because discovery closes in three months, we are noticing this deposition based on the expectation
  that you will make a good faith effort to engage in discovery. To date, your production and
  interrogatory responses have been wholly deficient (and in the case of some of your interrogatory
  answers demonstrably false) for all of the reasons we have articulated in a number of
  communications with Mr. Harvey. Please confirm that you are in possession of those
  communications and are working to address the inadequacies articulated therein. Mr. Rich reserves
  the right to seek all remedies, including to seek sanctions pursuant to Rule 37, keep the deposition
  open and/or request a second deposition, related to your continued obfuscation of your discovery
  obligations.

  Finally, we are in receipt of the first set of interrogatories that Mr. Harvey served on October 7.
  Because you asked for material that squarely qualifies as Highly Confidential–Attorney’s Eyes Only
  pursuant to the Protective Order in the case, we will serve you with answers that redact that type of
  information. As soon as you appoint counsel that has entered an appearance in the case, we will
  provide that attorney with an unredacted version.

  Regards,


  Samuel Hall
  Willkie Farr & Gallagher LLP
  1875 K Street, N.W. | Washington, DC 20006-1238
  Direct: +1 202 303 1443 | Fax: +1 202 303 2443
  shall@willkie.com | vCard | www.willkie.com bio




  Important Notice: This email message is intended to be received only by persons entitled to receive the
  confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
  presumptively contain information that is confidential and legally privileged; email messages to non-
  clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
  store this message unless you are an intended recipient of it. If you have received this message in error,
  please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 25 6ofof9648PageID #:
                                                                Page
                                     2303

  United States under the laws of the State of Delaware, which laws limit the personal liability of partners.



  The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and
  may contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from
  disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent responsible
  to deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this
  communication is strictly prohibited and no privilege is waived. If you have received this communication in error, please immediately
  notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
  08201831BSF]




  Important Notice: This email message is intended to be received only by persons entitled to receive the
  confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
  presumptively contain information that is confidential and legally privileged; email messages to non-
  clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
  store this message unless you are an intended recipient of it. If you have received this message in error,
  please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
  United States under the laws of the State of Delaware, which laws limit the personal liability of partners.
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 26 7ofof9648PageID #:
                                                                Page
                                     2304


 BSF
                         BOIES
                         SCH ILLER
                         FL EXN ER




                                                       September 13, 2019
 VIA EMAIL
 Paris R. Sorrell
 Harvey & Binnall, PLC
 717 King Street, Suite 300
 Alexandria, Virginia 22314
 psonell@harveybinnall.com

        Re:      Aaron Rich v. Butowsky, et al. (United States District Court for the District of
                 Columbia)

 Ms. Sorrell:

         I am writing to address Defendant Butowsky's answers (hereinafter, "Answers") to
 Plaintiff Aaron Rich' s First Set Of Inte1rngatories ("Interrogatories"), which you have signed
 and Mr. Butowsky has signed subj ect to the penalty of pe1jmy. Mr. Rich reserves all rights to
 challenge the Answers' sufficiency and to seek remedies available under the law, including
 pmsuant to Rule 37 and the te1ms of the pruties' ESI stipulation, Dkt. 36. Mr. Rich also reserves
 the right to raise additional disputes concerning deficiencies with the Answers not discussed
 herein.

         Mr. Butowsky is under a Comi order to fully respond to the First Interrogatories, but his
 Answers are incomplete, evasive, and, in a number of instances, demonstrably false. In other
 words, he has failed to comply with the Comt's Order or with the local rnles, and Mr. Rich
 reserves the right to recover fees and seek sanctions, including to preclude Mr. Butowsky from
 using any evidence not disclosed. See Rule 37 ("an evasive or incomplete disclosure, answer, or
 response must be treated as a failure to disclose, answer, or respond" and comt "may issue
 further just orders" including sanctions where patty "fails to obey an order"); McNair v. D. C. ,
 325 F.R.D. 20, 22 (D.D.C. 2018) (barring Plaintiff from using documents not disclosed during
 discove1y because she "provided incomplete intenogat01y answers and no records"); Escamilla
 v. Nuyen, No. 14-CV-00852-AK, 2015 WL 4245868, at *5 (D.D.C. July 14, 2015) ("Responses
 must be 'tiue, explicit, responsive, complete, an d candid"'); Lebron v. Powell, 217 F.R.D. 72, 76
 (D.D.C. 2003) (pruty and counsel have a duty to examine documents and make sure they do not
 make any "discove1y responses to inte1rngatories or answers incomplete or incorrect");
 Bradshaw v. Vi/sack, 286 F.R.D. 133, 137 (D.D.C. 2012) (sanctions in prui based on
 "interrogat01y responses were blank, incomplete, or non-responsive"); Equal Rights Ctr. v. Post
 Properties, Inc. , 246 F.R.D. 29, 33, 2007 WL 3033866 (D.D.C. 2007) (answer that is
 "inadequate, vague, c1yptic, evasive, and completely lacking in the candid disclosure required of




                                     BOIES SCHILL ER FLEX NER L LP
         14 01 New York Avenue NW, Washington. DC 20005 I ( t) 202 237 2727 I (f) 202 237 6131 1www.bsfl lp.com
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 27 8ofof9648PageID #:
                                                                Page
                                     2305
                                                                                 Edward Butowsky
BSF                                                                             September 13, 2019


 the pa1iies" fails to "completely and fully address the question asked of it"). 1 This letter
 incorporates Mr. Rich' s response to Mr. Butowsky's production (hereinafter "Production") in
 response to the First Set Of Requests for Production of Documents ("First RFP"), which counsel
 separately sent via email on the same date as this response (hereinafter, "Letter Responding to
 Production").

         As an initial matter, Mr. Butowksy waived his right to object to the First futenogatories.
 See Rule 33(b)(4) ("Any ground not stated in a timely objection is waived"); Byrd v. Reno, No.
 CIV.A.96-2375CKK JMF, 1998 WL 429676, at *4 (D.D.C. Feb. 12, 1998) ("o~jections as to
 burdensomeness, attorney-client or attorney work-product privilege, vagueness or overbreadth
 are waived" where "not timely asse1ied"); see also Escamilla v. Nuyen , No. 14-CV-00852-AK,
 2015 WL 4245868, at *5 (D.D.C. July 14, 2015); Fonville v. D.C. , 230 F.R.D. 38, 42 (D.D.C.
 2005). Mr. Rich, through undersigned counsel, served the First futenogatories on Defendant
 Butowsky on June 4, 2019, with his response due no later than July 5, 2019. See Dkt. 68-1 ; Fed.
 R. Civ. P. 33(b)(2). Mr. Butowsky did not respond to the First futenogatories by the deadline,
 which necessitated Mr. Rich' s counsel to unsuccessfully seek voluntary compliance, Dkt. 68-2,
 before filing a motion to compel on July 9, 2019, Dkt. 68. Mr. Butowsky never filed an
 opposition to Mr. Rich's motion to compel. Despite having long waived any objection to the
 First futenogatories, Mr. Butowsky served belated objections ("Objections") on July 23, 2019.
 July 23, 2019, email from D. Fox to J. Riley, M. Govemski, M. Gottlieb, cc'ing P. Harvey, P.
 Sonell, Rich v. Butowsky et al. On July 31, 2019, the Comi granted Mr. Rich's motion to
 compel. 7/31/19 Minute Order; Dkt. 75. On August 21, 2019, Mr. Butowsky served his
 Answers. Despite the fact that Defendant Butowsky waived his right to object to the First
 futenogatories, Mr. Rich addresses those Objections infra. Generally, those objections lack both
 merit and the specificity to which Mr. Rich is entitled as a matter of law. Rule 33(b)(4); Equal
 Rights Ctr. , 246 F.R.D. at 35.

          Relatedly, and as discussed in specific detail below and generally in Mr. Rich's Letter
 Responding to Production, Mr. Rich's Request for Production No. 11 asks for: "All Documents
 and Communications relating to any of Your responses to any discove1y , including
 intenogatories and requests for admission, served upon or that will be served upon You in the
 above-captioned matter." Mr. Butowsky' s Production does not appear to include materials that
 relate to a number of the responses to intenogatories. Mr. Butowsky must either specifically
 confum that no such material exists on a response-by-response basis, supplement his Production
 to include those materials, or be prohibited from relying on that material for his defense. See
 Payne v. D.C. , 741 F. Supp. 2d 196, 222 (D.D.C. 2010), a.ffd sub nom. Payne v. D. C. Gov't, 722
 F.3d 345 (D.C. Cir. 2013) ("failure to produce evidence in discovery generally requires
 exclusion of that evidence from the Corui's consideration"); Covad Commc'ns Co. v. Revonet,
 Inc. , 258 F.R.D. 17, 20, 2009 WL 1515671 (D.D.C. 2009) (requesting paiiy has the "right to
 heai·" what opposing pa1iy "intends to use" and if the latter "does not have any such info1mation"

 1
   Mr. Rich address some, but not all, of the demonstrably false statements in Mr. Butowsky's
 Answers and reserves the right to seek all legal remedies available for submitting and signing
 false interrogato1y answers.


                                         Page 2 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-4Filed 01/13/20
                                                Filed 12/30/19Page 28 9ofof9648PageID #:
                                                                Page
                                     2306
                                                                                      Edward Butowsky
BSF                                                                                  September 13, 2019


     then the fo1mer "is entitled to know that as well"); Fonville, 230 F.R.D. at 45 ("If defendant has,
     in fact, produced all available communications, defendant should supplement its responses to
     reflect this fact.")

I.      INTERROGATORY NO. 1
         Describe in detail all Communications You have had regarding the Rich Family, including
         but not limited to: when each such Communication occmred; if in person, where each such
         Communication occurred; if not in person, by what methods each such Communication
         occurred; how and by whom each such Communication was initiated; and what was said by
         whom dming each such Communication. For avoidance of doubt, Your answer to this
         Inte1Togatory shall include details with respect to: the first Communication You had with
         the Rich family as described in the Complaint in paragraphs 5, 27; any and all
         Communication You had with Rod Wheeler as described in the Complaint in paragraphs 28,
         31 ; any and all Communication You had with Malia Zimmerman or any individual
         employed by or affiliated with Fox News as described in the Complaint in paragraphs 28-
         30; any and all Communication you had with Cassandra Fairbanks as described in the
         Complaint in paragraphs 32, 81-82; any and all Communications You had with Couch or
         any member of AFM, including as described in the Complaint in paragraphs 6, 34, 39-43;
         Communications related to the publication and/or retraction of The Washington Times
         ai1icle as described in the Complaint in pai·agraphs 9, 70-75; and Communications about the
         letter Mr. Rich sent to You personally ("Mr. Rich's Letter"), including as described in the
         Complaint in para.irraphs 8, 64-69.

            a. Plaintiff's Response To Mr. Butowsky's Answer To Interrogatory No.1

             Mr. Butowsky's Answer to futerrogat01y No. 1 is deficient and contraiy to the local rnles,
     including because it incomplete. It is necessary but not sufficient to detail the Communications
     that the futen ogato1y specifically references, yet those ai·e the only Communications that Mr.
     Butowsky addresses. The Answer to futen ogato1y No. 1 does not describe any other
     Communications regarding the Rich family, even though documents ove1whelmingly show,
     including in Mr. Butowsky's own Production, that he had many additional conversations about
     the Rich fainily with many additional people. The answer also flatly contradicts Mr. Butowsky's
     Answer to futerrogat01y No. 2, to which he claims (for the first time ever)

                                    The Answer is deficient as to those Communications it does address
     because it does not provide even the most fundamental details, including the location or dates, or
     describe the content of the conversations. See Antoine v. JP. Morgan Chase Bank, No.
     108CV00615HHKAK, 2009 WL 10694779, at *3 (D.D.C. June 26, 2009). As discussed below,
     the Answer also includes demonstrably false statements. See Lebron, 217 at 76 ("the most
     fundamental responsibility imposed upon a pai1y engaged in discovery: to provide honest,
     tmthful answers in the first place and to supplement or con ect a previous disclosure when a pa11y
     learns that its earlier disclosure was incomplete or inconect.").




                                              Page 3 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page2910
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2307
                                                                      Edward Butowsky
BSF                                                                  September 13, 2019


              i. Answer Exce1pts re communications with the Riches




                                     Page 4 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3011
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2308
                                                                               Edward Butowsky
BSF                                                                           September 13, 2019




 Plaintiff's Response:
         The Answer is incomplete. Mr. Butowsky knows, or should know, that he has engaged
 in additional communications with the Rich family directly, such as leaving voice mails, sending
 private video messages, text messaging, and emailing well past March 2017. In addition to being
 absent from the Interrogatory, many of those communications are notably absent from his
 Production despite being responsive to multiple RFPs. See, e.g., RFP No. 1; RFP No. 11 ; see
 also Letter Responding to Production.




                                        Page 5 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3112
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2309
                                                                               Edward Butowsky
BSF                                                                           September 13, 2019


 Plaintiff's Response:
        The Answer is incom
                                                      when the evidence produced in discove1y,
 including even in Mr. Butowsky' s Production, shows that Mr. Butowsky and Mr. Wheeler spoke
 extensively throughout 2017 about the Rich Family, including via text messaging, emails, and
 video chats. The descriptions                                              are deficient. 11111




 Plaintiff's Response:
         The Answer is incomplete and non-responsive. The futenogat01y requests Mr. Butowsky
 "detail all Communications." fustead, Mr. Butowksy makes generalities and broad references to
 background and conversation topics, but fails to describe the many, multiple conversations that
 the evidence produced in discovery shows he had with individuals at Fox News, including via
 video calls, FaceTime calls, and telephone calls.




                                        Page 6 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3213
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2310
                                                                                 Edward Butowsky
BSF                                                                             September 13, 2019




 Plaintiff's Response:
         The Answer is incomplete. The futen-ogatory
 Collllllunications." fustead, the answer refers to onl


                                                                          Ms. Fairbanks flew to
 Dallas in March 2018 to interview Mr. Butowsky to discuss this lawsuit for a second publication.
 Cassandra Fairbanks, Ed Butowsky Sits Down With Gateway Pundit for First Interview After
 Being Sued by Family in Seth Rich Murder Mystery (Mar. 19, 2018). As far as the sole




                v. Answer Excer t re CommunicaNons with Mr. Couch




 Plaintiff's Response:
          The Answer is incomplete and non-responsive. It makes generalities and broad
 references to background and conversation topics, but fails to describe any of the conversations
 between Mr. Butowsky and Mr. Couch in any detail as the futen-ogat01y requests. The Answer
                                                                                                but
 it fails to explain any details                            including what they, in pru1iculai- Mr.
 Butowsky, said. It provides none of the requested details about the one time Mr. Butowsky
 admits to having met Mr. Couch in person, ostensibly at Mr. Butowsky' s house in Texas in
 September 2017. The Answer is notably deficient when compru·ed with documents produced in
 discove1y that indicate that Mr. Butowsky and Mr. Couch also spoke via Social Media, see e.g.
                          , and via email,                               but the Answer does not
 address any of those Collllllunications. Finally, while acknowledging that


                                         Page 7 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3314
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2311
                                                                                  Edward Butowsky
BSF                                                                              September 13, 2019


                                                                                        Mr.
 Butowsky did not produce a single text message when such communications clearly fall within
 the scope of RFPs. See, e.g., RFP No. 1; RFP No. 11. In fact, Mr. Butowsky's RFP includes
 only a single                                                             which not only
 contradicts the Answer but also is demonstrably deficient.

               vi. Answer Excer t re Communications concernin




 Plaintiff's Response:
        The Answer is incom lete.

 Fm1he1more, the Communication that the Answer addresses does not desc1ibe the conversations
 in any of the requested detail.

        This Answer also is demonstrably false and ignores evidence in Mr. Butowsky' s own
 Production. Mr. Butowsk did not-as the Answer states




                                                            including some of the ve1y statements at
                                                            with James A. Lyons, More Cover-up
 Questions, THE WASHINGTON TIMES, March 1, 2018, https://www.washingtontimes.com
 /news/2018/ma.r/1/more-cover-up-guestions/. In sum, virtually eve1y statement of this Answer is
 false, and Mr. Rich reserves all rights to seek sanctions.




                                          Page 8 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3415
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2312
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


              vii.




 Plaintiff's Response:
        The Answer is incomplete and non-responsive. It does not even attempt to describe, let
 alone in any details, the collllllunications Mr. Butowsky had about Mr. Rich's letter. Yet,
 evidence indicates that Mr. Butowsky did have conversations about Mr. Rich's letter, including
 with Mr. Couch and with Manuel Chavez. See, e.g. Matt Couch, Matt Couch was live, Periscope
 (Jan. 18, 2017), at 6:15 h s://www. sc .tv/ RealMattCouch/1 .MK dLW WMGL "That was
 Ed tr in to call there" : see also



                                                             None of these communications
 that Mr. Butowsky received or sent are included in his Production despite being relevant to
 multiple RFPs. See, e.g., RFP No. 1; RFP No. 11 .

        b. Plaintiff's Response To Mr. Butowsky's Objections To Interrogatory No. 1




 Plaintiff's Response:
        It is wron as a matter of law that

              The Complaint alleges that Defendant Butowsky conspired with and aided and
 abetted Defendants Couch and AFM, and fo1mer Defendant The Washington Times. See Dkt. 3
 ,r,r 139-154. Additionally, statements made to Defendant Butowsky about Mr. Rich could not be
 more central or relevant to this case: Mr. Rich is suing Mr. Butowsky for claims that require


                                        Page 9 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3516
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2313
                                                                                    Edward Butowsky
BSF                                                                                September 13, 2019


 proof of and offer defenses related to Mr. Butowsky's state of mind and fus ammde fowar&          me
 tiuth, e.g. falsity and some degree of fault for defamation2, and knowledge or reckless disregard
 of falsity for false light. See Houlahan v. World Wide Ass'n of Speciality Programs & Sch. , No.
 CV0401161HHKAK, 2006 WL 8433976, at *3 (D.D.C. Oct. 27, 2006) ("any information
 regarding the trnth or likely trnth of Defendants' statements will be relevant," as is "info1mation
 regarding Defendants' knowledge and state of mind" to dete1mine actual malice); Weyrich v.
 New Republic, Inc., 235 F.3d 617, 628 (D.C. Cir. 2001) ("state of mind" requisite for false light);
 Pearce v. Bell, No. CIV.A. 86-0008, 1988 WL 57259, at *l (D.D.C. May 18, 1988)
 ("negligent defamation" may " include, among other elements, a failure to pursue
 futiher investigation; unreasonable reliance on sources; unreasonable formulation of conclusions,
 inferences, or interpretation; or unreasonable screening or checking procedure"); see also Byrd,
 No. CIV.A.96-2375CKK JMF, 1998 WL 429676, at *8 ("probing the factual basis for an
 opponent' s defenses is an appropriate use of discove1y"). The law requires Mr. Butowsky to
 produce during discovery all of the bases on which he plans to defend his actions, including the
 statements made to him that are relevant to Mr. Rich's Lawsuit. Fed. R. Civ. Pr. 37(c)(l);
 Payne, 741 F. Supp. 2d at, 222. Additionally, specific conversations or statements not pled in
 the Complaint but which still relate to Mr. Rich's claims or Mr. Butowsky's defenses are, by
 definition, relevant. See Rule 26. Finally, even if Mr. Butowsky's relevance objection was valid
 (which it is not), that would not justify silence as to the requested info1mation. See Summers v.
 Howard Univ. , 374 F.3d 1188, 1193 (D.C. Cir. 2004).



                                                                                  First, as discussed
 supra, a of t ese o ~ect1ons are waive . Byr , No. CIV.A.96-2375CKK JMF, 1998 WL
 429676, at *8. Second, even if they were not waived, they are without merit. The request is
 impliedly limited in time by vittue that it asks only for conversations regarding the Rich fami~y.
 It appears that Mr. Butowsky had never heard of, let alone spoken about, any member of the
 Rich family until, at the earliest, July 2016 when Seth was murdered. Therefore, the maximum
 amount of time is, at most three years, which is reasonable. Glenn v. Williams, 209 F.R.D. 279,
 282, (D.D.C. 2002). Third, itTespective of Mr. Butowsky's objection, Mr. Butowsky must
 actually attempt to fully respond to the futenogato1y and, if he callllot, must "specify the effo1is
 made" to do so. O'Rourke v. Audio Stats Educ. Servs., Inc. , No. CIV.A. 85-2768, 1987 WL
 11998, at *l (D.D.C. May 26, 1987). As described supra, Mr. Butowsky fails to provide even
 the most fundamental accounting of his conversations. To the extent Mr. Butowsky plans to rely
 on any conversations about the Rich family in his defense, Mr. Rich is entitled to know that now,
 or seek to available remedies related to any statements not included in Mr. Butowsky's Answer.
 See Payne v. D.C. , 741 F. Supp. 2d 196, 222 (D.D.C. 2010), affd sub nom. Payne v. D.C. Gov't,
 722 F.3d 345 (D.C. Cit·. 2013) ("failure to produce evidence in discovery generally requires
 exclusion of that evidence from the Comi's consideration").


 2
     Mr. Rich will argue that he need only prove negligence as a private figure and reserves all
 rights related to that legal dete1mination.


                                           Page 10 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3617
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2314
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


              Finally, as discussed supra, Mr. Butowsky has waived his privilege objection. Byrd, No.
      CN.A.96-2375CKK JMF, 1998 WL 429676, at *8. hTespective of the waiver, in order to asse1i
      a valid privilege objection, Mr. Butowsky must describe with "Specificity what conversations
      [he] is not disclosing and why they are privileged." Id.       Mr. Butowksy has provided no
      privilege log as to his futerrogatories, and his privilege log as to his Production lists only a
      handful of email communications. See Letter Responding To Production. To the extent Mr.
      Butowsky has additional communications relevant to this futerrogat01y, he is obligated to list
      them with specificity on a privilege log or produce them.

II.      INTERROGATORY NO. 2
          Identify and describe in detail all evidence on which You relied to suppoli any and all
          Statements attributed to You in the Complaint, including that Mr. Rich was involved in the
          theft ofDNC emails and the transmittal of said emails to WikiLeaks in exchange for money,
          and provide all details rega1·ding the attempts, if any, Yon took to examine or independently
          confum the veracity of such evidence.




      Plaintiff's Response:
              The Answer facially deficient. It is evasive, incomplete, non-responsive, incorrect, and
      in large prui factually contradicto1y to Mr. Butowsky's previous public statements. Rule 37;
      McNair, 325 F.R.D. at 22; Lebron, 2 17 F.R.D. at 76 (D.D.C. 2003); Bradshaw, 286 F.R.D. at
      137; Equal Rights Ctr, 246 F.R.D. at 33. It does not describe the evidence in an y detail,
      including the most basic fa cts such as the names and dates of the conversations that supposedly
      fo1med the basis for his accusations against Mr. Rich and would pe1mit Mr. Rich to seek



                                             Page 11 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3718
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2315
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


 discove1y testing the veracity of Mr. Butowsky's nanative or the reasonableness or M    s reuance.
 Covad Commc 'ns Co., 258 F.R.D. at 20 (D.D.C. 2009); Pearce v. E.F. Hutton Grp., Inc., 117
 F.R.D. 480, 481, 1987 WL 3449 (D.D.C. 1987) (interrogatories " allow the opposing pruiy to
 interview or depose them, if desired, or to conduct other investigation, and to lerun the facts
 before discove1y closes."). Mr. Butowsky must either specifically confum that he has fully
 responded to Inte1Togato1y No. 2 by providing the complete basis for his statements about Mr.
 Rich, supplement his production to include those materials, or be prohibited from relying on any
 other bases in his defense. See Payne v. D.C. , 741 F. Supp. 2d 196, 222 (D.D.C. 2010), affd sub
 nom. Payne v. D.C. Gov't, 722 F.3d 345 (D.C. Cir. 2013) ("failure to produce evidence in
 discove1y generally requires exclusion of that evidence from the Com1's consideration"); Covad
 Commc'ns Co .. , 258 F.R.D. at 20 (requesting pruiy has the "right to heru·" what opposing pa11y
 "intends to use" and if the latter "does not have any such inf01mation" then the former "is
 entitled to know that as well"); Fonville, 230 F.R.D. at 45 ("If defendant has, in fact, produced
 all available communications, defendant should supplement its responses to reflect this fact.").

        This Answer also implicates the completeness of Mr. Butowsky's Production in response
 to RFP No. 11. There is not a single document or communication in the Production that suppo1ts
 any of the sentences in this Answer, despite RFP No. 11 requesting any Documents or
 Communications that f01m the basis for Mr. Butowsky's Answers. Mr. Rich is entitled to a fully
 responsive Answer detailing the complete basis for Mr. Butowsky' s statements about him.




 Plaintiff's Response:
         This statement is flatly inconsistent with Mr. Butowsky's own public statements. On
 July 28, 2019-a month before signing and serving this Answer- Mr. Butowsky publicly stated
 "I've never spoken him [Assange] in my life. I don't know this man." Conso11ium News, Ed
 Butowsky on the ongoing Seth Rich controversy (July 28, 2019), https:/ /www.youtube.com
 /watch?v=KrtSGGklGmM, beginning at 12:30. Mr. Butowsky also states in the lawsuit he filed
 against Mr. Rich's lawyers that "Mr. Assange had not before, and has not since, discussed the
 identify of any confidential source for Wikileaks." Butowsky v. Gottlieb et al, No. 4:19-cv-180,
 Dkt. 101 ,r 67. This Answer marks the first time, to our knowled e, that Mr. Butows has ever
 claimed to have
                                                                           There also is not a single
                          .io in his Production that suppo1ts, references, or in any way alludes to
                              , despite the fa ct that it would be responsive to multiple RFPs. To
 the extent Mr. Butowsky has any evidence suppo11ing this claim, he must produce it.

        Even if the statement were not baseless, it is incomplete and non-responsive. Instead of
 describing the alleged                                    in any soI1 of detail, Mr. Butowsky
 provides an Answer that is "inadequate, vague, c1yptic, evasive, and completely lacking in the
 candid disclosure required of the pa1ties." Equal Rights Ctr. , 246 F.R.D. at 33. Mr. Rich is



                                          Page 12 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page3819
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2316
                                                                                 Edward Butowsky
BSF                                                                             September 13, 2019




                and any other details Mr. Butowsky recalls. Caudle v. D.C. , 263 F.R.D. 29, 37,
 2009 WL 5124901 (D.D.C. 2009) (insufficient to refer to "unnamed" individual but not " identify
 these persons"); Pearce, 117 F.R.D. at 481 ("The purpose of requiring a listing of persons with
 knowledge, even early on during the discove1y phase in response to inteITogatories, is to allow
 the opposing pa1ty to interview or depose them, if desired, or to conduct other investigation, and
 to learn the facts before discovery closes."); see also Covad Commc 'ns Co., 258 F.R.D. at 22;
 Antoine, No. 108CV00615HHKAK, 2009 WL 10694779, at *3.




 Plaintiff's Response:
        For the same reasons discussed immediately supra, this statement is incomplete. It does
 not provide the who, when, where, or any sort of detail that would come close to being "fully''
 responsive to the fute1Togato1y. Mr. Rich is entitled to a detailed account of Mr. Butowsky's

                Caudle, 263 F.R.D. at 37; Pearce, 117 F.R.D. at 481; Covad Commc 'ns Co. , 258
 F.R.D. at 22; Antoine, No. 108CV00615HHKAK, 2009 WL 10694779, at *3.




 Plaintiff's Response:
         This statement is incomplete and non-responsive. It is not sufficient to refer t o -
                   generally to respond to an futeITogatory that asks to "identify and describe in
 detail" the evidence on which Mr. Butowsky relied in making his statements about Aaron Rich.
 Antoine, No. 108CV00615HHKAK, 2009 WL 10694779, at *3. Even if it were true that there is
 a                                     that neither answers whether Mr. Butowsky relied on that
 ev1 ence w en m ng s statements about Mr. Rich nor whether any of that evidence support
 making statements about Mr. Rich.

        b. Plaintiff's Response To Mr. Butowsky's Objections To Interrogatory No. 2




 Plaintiff's Response:
        As discussed supra, Mr. Butowsky has waived his right to object on these grounds and,
 even if he had not, it is wrong as a matter of law that



                                         Page 13 of 16
 Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJLDocument
                                Document85-3
                                          93-4Filed 01/13/20
                                                Filed 12/30/19Page
                                                               Page3920
                                                                      of of
                                                                         9648
                                                                            PageID #:
                                      2317
                                                                                     Edward Butowsky
BSF                                                                                 September 13, 2019


                                                                                 The law requires Mr.
   Butowsky to " fully'' answer Interrogatories, and Mr. Butowsky's actions relating to the basis of
   his statements about Mr. Rich could not be more directly relevant to the issues in this lawsuit.
   See Section I; see also Houlahan, No. CV0401 161HHKAK, 2006 WL 8433976, at *3; Pearce,
   No. CIV.A. 86-0008, 1988 WL 57259, at *l; see also Byrd, No. CIV.A.96-2375CKK JMF 1998
   WL 429676 at *8. Mr . Butowsky has provided no basis for why it is                               or
                   or                                                o detail all evidence on which he
   actually relied when he spread statements about Mr. Rich. See Smith v. Cafe Asia, 256 F.R.D.
   247, 254, 2009 WL 748624 (D.D.C. 2009). That info1mation is exclusively within his
   possession, and narrowly tailored to the issues at the heaii of this lawsuit.

III.       INTERROGATORY NO. 3
       Identify and describe in detail all evidence of which You are or have been aware that
       contradicted and/or discredited the Statements attributed to You in the Complaint, and provide
       details regai·ding the attempts, if any, You took to examine such evidence. Your answer to this
       interrogatory shall specifically address whether and how You considered: Mr. Rich 's Letter
       denying the Statements; Mr. Rich' s decision to file a lawsuit contesting the truth of Your
       Statements; vai·ious retractions of statements similar to Your Statements including but not
       limited to those by The Washington Times, InfoWars, and Jerome Corsi; the conclusions of the
       Intelligence Community regarding Russia 's responsibility for the theft and hack of DNC emails;
       and the finding by Special Counsel Robert Mueller that WikiLeaks and Julian Assange "implied
       falsely'' that Mr. Rich' s brother, Seth, had been the "source of the stolen DNC emails."




   Plaintiff's Response:
           The Answer is incomplete and non-responsive. It does not identify and describe, let
   alone in any detail, all of the evidence that Mr. Butowsky is or has been aware that contradicted
   and/or discredited the statements he made about Mr. Rich. It does not answer, as specifically
   requested, whether and if so how Mr. Butowsk attem ted to examine such evidence. Instead,
   the answer addresses solely                                                          even though
   addressing those were necessaiy ut not su ic1ent to      y respon .        ·. utowsky's Answer
   is that he did not consider any other evidence discrediting the statements, he must say so.
   Fonville, 230 F.R.D. at 45 ("If defendant has, in fact, produced all available communications,
   defendant should supplement its responses to reflect this fact.") Othe1wise, he must fully


                                              Page 14 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4021
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2318
                                                                                 Edward Butowsky
BSF                                                                             September 13, 2019


 respond by identifying and describing all evidence of which he is aware that contradicts his
 statements and detailing his consideration of that evidence. Id. The Answer's last sentence is
 non-responsive to the futeITogatory and, even if it were, it is insufficient for the reasons
 discussed supra.


        b. Plaintiff's Response To Mr. Butowsky's Objections To Interrogatory No. 3




 Plaintiff's Response:
        As discussed su ra, it is wron as a matter of law that
                                                Mr. Butowsky's state of mind and knowledge and
 cons1 eratlon of ev1 ence at contra 1cte ·s own statements is directly related to Mr. Rich's
 claims, including degree of fault for all of the reasons previously discussed, and even if there
 were any merit to the objection, Mr. Butowsky still is obligated to provide a response. See
 Summers, 374 F.3d at 1193; Houlahan, No. CV0401161HHKAK, 2006 WL 8433976, at *3
 (D.D.C. Oct. 27, 2006); Pearce, No. CIV.A. 86-0008, 1988 WL 57259, at *1.

         As discussed supra, Mr. Butowsky has waived his right to object to the futeITogatory as
                                                                                       Even if they
 were not waived, they are without merit. The request is limited to seeking inf01mation about Mr.
 Butowsky 's own state of mind and knowledge of evidence that contradicted the statements he
 published about Mr. Rich, which are elements or affirmative defenses related to Mr. Rich's case.
 See, e.g., Houlahan, No. CV0401161HHKAK, 2006 WL 8433976, at *3 (D.D.C. Oct. 27, 2006);
 Pearce, No. CIV.A. 86-0008 1988 WL 57259 at *1. Mr. Butows has not explained, as he is
 required to do, why it is                                               to detail his own thought
 processes about topics directly relevant to Mr. Rich's claims.

         For the reasons discussed supra, Mr. Butowsky's objection based on the attorney client
 privilege or the attorney work product doctrme is waived but, even if it were not, it lacks



                                         Page 15 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4122
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2319
                                                                            Edward Butowsky
BSF                                                                        September 13, 2019


 sufficient specificity. Byrd, No. CIV.A.96-2375CKK JMF, 1998 WL 429676, at *8.
 Additionally, to the extent Mr. Butowsky has additional communications beyond those supplied
 on the privilege log he provided with his Production that is relevant to this Answer, he is
 obligated to list them with specificity or produce them.


                                           BOIES SCHILLER FLEXNER LLP

                                           /s/ Meryl C. Governski
                                           Meryl C. Governski




                                      Page 16 of 16
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4223
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2320


 BSF
                         BOIES
                         SCH ILLER
                         FL EXN ER




                                                        September 13, 2019

 VIAEMAIL
 Paris R. Sonell
 Harvey & Binnall, PLC
 717 King Street, Suite 300
 Alexandria, Virginia 22314
 psonell@harveybinnall.com

        Re:      Aaron Rich v. Butowsky, et al. (United States District Court for the District of
                 Columbia)

 Ms. Sonell:

          I am writing to address deficiencies in Defendant Butowsky's production (hereinafter,
 "Production") in response to Plaintiff Aaron Rich's First Set Of Requests for Production of
 Documents ("First RFP"). Mr. Butowsky is under a Comt order to produce documents
 responsive to the First RFP, but his Production is not remotely complete. See Rule 37. It is
 patently clear that Mr. Butowsky either did not use accurate or comprehensive search te1ms, did
 not search all of the required repositories of info1mation, selectively produced materials, or some
 combination of all of the above. 1 Fed. R. Civ. P. 37(a)(4) ("incomplete" discove1y responses
 ''will be treated as a failure to answer or respond"); English v. Washington Metro. Area Transit
 Auth. , 323 F.R.D. 1, 8 (D.D.C. 2017) (same); Finkelstein v. D.C., No. CIV.A. 85-2616, 1987 WL
 14976, at *6 (D.D.C. July 22, 1987) (Rule 34 contemplates ''the diligent search through all likely
 repositories of records"); US. Commodity Futures Trading Comm 'n v. Trade Exch. Network
 Ltd. , 61 F. Supp. 3d 1, 7, 2014 WL 4693408 (D.D.C. 2014) ("It is not up to the pa1ty from whom
 documents are requested to pick and choose how to present relevant information ... "). Mr. Rich
 reserves all rights to challenge the Production's sufficiency and to seek remedies available under
 the law, including pursuant to Rule 37 and the te1ms of the patties' ESI stipulation, Dkt. 36. Mr.
 Rich also reserves the right to raise additional disputes concerning deficiencies with the
 Production not discussed herein.

        As an initial matter, Mr. Butowksy waived his right to object to the First RFP. See
 Embassy of the Fed. Republic of Nigeria v. Ugwuonye, No. 10-CV-1929 (BJR), 2012 WL
 13047525, at *3 (D.D.C. Oct. 17, 2012); Fed. R. Civ. P. 34(b)(2) ("A party served with Rule 34
 requests for production must produce or allow inspection of the requested records unless it has

 1
  We at·e available to meet at1d confer on search methodology, which the patties are obligated to
 do pursuant to the te1ms of the Stipulated ESI Agreement but which Mr. Butowsky has not done.
 See Dkt 36 at ,r 8 (parties "shall meet and confer to reach agreement on the seat·ch
 methodology'').


                                     BOIES SCHILL ER FLEX NER L LP
         14 0 1 New York Avenue NW, Washington. DC 20005 I ( t) 202 237 2727 I (f) 202 237 6 13 1 1www.bsfl lp.com
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4324
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2321
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


     asserted a viable objection."); Cf Shvartser v. Lekser, 321 F.R.D. 23, 24 (D.D.C. 201 7) (prose
     status does not excuse missing discove1y deadlines). Mr. Rich, through undersigned counsel,
     served the First RFP on Defendant Butowsky on April 22, 2019, with his response due no later
     than May 22, 201 9. See Dkt. 63-2; Fed. R. Civ. P. 34. Mr. Butowsky did not respond to the
     First RFP by the deadline, which necessitated Mr. Rich' s counsel to repeatedly and
     unsuccessfully seek volunta1y compliance, Dkt. 63 -2, before filing a motion to compel on Jlme
     13, 2019, Dkt. 63. Mr. Butowsky never filed an opposition to Mr. Rich's motion to compel. Dkt.
     65. Despite having long waived any objection to the First RFP, Mr. Butowsky served belated
     objections ("Objections") on July 23, 2019. July 23, 2019, email from D. Fox to J. Riley, M.
     Govemski, M. Gottlieb, cc 'ing P. Harvey, P. Son-ell, Rich v. Butowsky et al. On July 31, 2019,
     the Comt granted Mr. Rich's motion to compel. 7/31/19 Minute Order; Dkt. 75. Mr. Butowsky
     produced the Production on August 21, 2019. Despite the fa ct that Defendant Butowsky waived
     his right to object to the First RFP, Mr. Rich addresses those Objections here.

I.       General Deficiencies

            a. Categories Of Documents, Communication, and Social Media

            Defendant Butowsky's Production is deficient because it is fac ially incomplet~it leaves
     out broad categories of materials clearly responsive to the First RFP and which Mr. Rich has
     reason to believe exist. Fed. R. Civ. P. 37(a)(4). It appears that Mr. Butowsky primarily
     produced only email collllllunications and certain materials attached to those communications.
     Consistent with the Federal Rules, the instructions to the First RFP required that Butowsky "fully
     respond, search for, and produce all Documents and Communication responsive to these
     Requests," RFP ,r A (emphasis added), and defined those te1ms broadly and explicitly2:
            •   '"Communication' means, in addition to its customary and usual meaning, every contact of
                any nature, whether documentary, electronic, written or oral, formal or informal, at any time
                or place and under any circumstances whatsoever whereby infonnation of any nature is

     2
       Even in his untimely Objections, Mr. Butowsky did not object to the definition of "Document"
     or "Social Media", and objected only to                                       in the definition of
     Collllllunication. That is largely nTelevant since the temporal scope of the RFPs are necessarily
     !united by the subject matter of the specific request, which existed only for a limited period of
     time. See, e.g., First RFP No. 1 (seeking only materials "relating to any allegations in the
     Complaint"); First RFP No. 2 (seeking only materials relating to Defendant Butowsky's
     statements in the Complaint); First RFP No. 3 (seeking only materials related to the allegations
     in Mr. Butowsky's 2018 lawsuit against NPR); FiI·st RFP No. 5 (seeking only materials from
     Januruy 201 6 to represent); First RFP No. 7 (seeking only materials from Janua1y 1, 201 6); FiI·st
     RFP No. 8 (seeking only materials related to debunkingrodwheeler.com). The only temporal-
     based objection that could be relevant are to requests No. 4, 6, 8-11, which this letter addresses
     in the specific objection section. As is consistent with the stipulated ESI agreement, Mr. Rich
     has always been and remains willing to meet and confer on search methodology, including date
     restrictions. See Dkt. 36 at 3.


                                                  Page 2 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4425
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2322
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


            transmitted or transfen-ed by any means, including, but not limited to fetters, memoranoa,
            reports, emails, text messages, instant messages, social media, teleg1·ams, invoices,
            telephone conversations, voicemail messages, audio recordings, face-to-face meetings
            and conve1·sations, or any other form of communication, and any Document relating to
            such c.ontact, including but not limited to correspondence, memoranda, notes or logs of
            telephone conversations, e-mail, electronic chats, text messages, instant messages, direct
            or private messages, correspondence in "meet ups" or chat rooms, and all other
            correspondence on Social Media. Without limiting the foregoing in any manner,
            commenting as well as any act of expression that is not directed at a specific person, or
            otherwise may not be intended to provoke a. response (such a.s a social media. posting, 'likes,'
            'shares,' or any other form of reacting to another' s use of Social Media), are fonns of
            communication."
        •   "'Document' or 'Documents' means documents broadly defined in Rule 34 of the Federal
            Rules of Civil Procedme and includes (i) papers of all kinds, including but not limited to,
            originals and copies, however made, ofletters, memoranda, hand-written notes, notebooks,
            work-pads, messages, agreements, rough drafts, drawings, sketches, pictures, posters,
            pamphlets, publications, news articles, adve1tisements, sales literature, brochures,
            announcements, bills, receipts, credit card statements, and (ii) non-pa.per information of all
            kinds, including but not limited to, any computer generated or electronic data such a.s digital
            videos, digital photographs, audio recordings, podcasts, Internet files (including
            "bookmarks" and browser history), online a1ticles and publications, website content,
            electronic mail (e-mail), electronic chats, instant messages, text messages, uploads, posts,
            status updates, comments, "likes", "shares", direct messages, all Social Media activity,
            or any other use of ephemeral communications set-vices or Social Media, and (iii) any
            other wlitings, records, or tangible objects produced 01· reproduced mechanically,
            electrically, electronically, photographically, or chemically. Without limiting the foregoing
            in any way, every Communication is also a. Document."
        •   "'Socia.I Media.' means any forum, website, application, or other platfonn on which persons
            can create, transmit, share, communicate, or comment upon any infonnation, ideas, or
            opinions, or othe1wise engage in social networking, including but not li.tnited to: Twitte1·,
            Gab, MeWe, Periscope, Facebook, Discord, Reddit, hngur, SnapChat, Instagram,
            Google+, 4chan, Schan, Tumblr, Youtube, Linkedln, Flikr, Reddit, Quora, Disquis,
            Slack, Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as
            Signal, WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Teleg1·am,
            Cybe1·Dust. Without limiting the foregoing in any manner, and by way of example only, the
            following are Social Media activity: uploading, posting, commenting, reacting (e.g., "likmg" a
            post), shari.t1g, and communicating on comment sections of Social Media."

 See First RFP ,r,r 6- 8; see also Rule 34. Despite being legally required to do so, Mr. Butowsky
 produced virtually none of the bolded categories of materials beyond those incidentally collected
 by virtue of being attached to an email con espondence. For example, his Production lacks:

    •




                                               Page 3 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4526
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2323
                                                                                    Edward Butowsky
BSF                                                                                September 13, 2019




              In fact, incidental text images in his own product"
        ~ t did not produce relevant text messages, for example
        -  from Butowsh.--y0000637.




         Even the limited                included in Defendant Butowsky's Production are facially
 insufficient for a number of reasons, including because they: (1) ai-e partial and selective excerpts,
 many of which are cut off in the middle of a sentence, rather than complete -               see, e.g.,
 Butowsky 0000001, Butowsky 0000003; Butowsky 0000109; Butowsky 0000120; ; Butowsky
 0000527; Butowsky 0000668; Butowsky 00000880; Butowsky 00001021; Butowsky 00001052;
             001212-1220; 2 do not ossess even the most basic info1mation,
                                                see, e.g., Butowsky 0000001 ; Butowsky 0000002;
 Butows       0000003; Butows       0000110; Butowsky 0000111 (top); Butowsky 0000115;
 Butowsky 0000116; Butowsky 0000124; Butowsky 0000317. Butowsky 0000669; Butowsky
 0001154; Butowsky 0001156; Butowsky 0001157; Butowsky 0001158; and (3) include improper
 redactions, Butowsky0000004; Butowsky0000107; Butowsky0000160; Butowsky0000364. For
 example, compare the redacted text in Butowsky0000364 with Mr. W h e e ~
 of the same chain and it is evident that Mr. Butows redacted the phrase -
                                                           "?

                                           Page 4 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4627
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2324
                                                                              Edward Butowsky
BSF                                                                          September 13, 2019




    •   Messaging and Emailing Applications: Mr. Butowsky' s Production does not include
        any messages from other messa!llllo and emailing applications that he appears to use,
        such as Proton Mail                           , Wiclcr          , and Signal. See, e.g.,
        Butowsky00007990                                         o . 26, 2017 texts from E.
        Butows     to M. Couc




                                        Page 5 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4728
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2325
                                                                                 Edward Butowsky
BSF                                                                             September 13, 2019



    •   Audio Recordings : Despite Mr. Butowsh.ry's tendency to
        -           (e.g. , Butowsky0000790; Butowsky0000854; Butowsky000l 146-47;
        ButowskyO00 1155, Butowsky000 1194-1095; Butowsky000 1197; ButowskyO00 1231;
                  001302-03; see also
                                 , the Production includes only 10
                                     -            (Butowsky0000790;
        Butowsky0001194; Butowsky00011 97; Butows 0001302-03 , and most of which
        a ear edited e. . Butows    001146                           ); Butowsky000115 5
                                          , compare with Butowsky0000790)).

    •   Video Messages and Recordings: Tue Production does not include an
        des ite evidence indicatin Mr. Butows




    •   Goo le Documents: Mr. Butowsky's Production refers to, but seemingly fails to include,
                       . See, e.g., But.owsky0001068.

        b. Failure To Comply With Terms of ESI Stipulation

         The Production fails to comply with the tenn to which the pa1iies agreed in the ESI
 stipulation, and Mr. Rich reserves the right to move to recover fees associated with the resulting
 increased costs. The ways in which Mr. Butowsky's Product.ion fails to comply with the terms
 of the ESI Stipulation include the following.

         First, Mr. Butowsky produced materials as Bates Stamped PDF files that did not contain
 any metadata, despite having agreed to produce all materials in TIFF or native fo1mat. Dkt. 36 ml
 6, 9-1 0; id. at 8-12. As a result, Mr. Rich was required to bear the expense of processing and
 conve1iing the PDFs into the agreed-upon production f01mat.

         Second, the Production does not preserve or in any way cross-reference the parent-child
 relationship, which is exacerbated by the lack of metadata. Compare Dkt. 36 at 12-13
 ("Parent/Child"), with, e.g., Butowsky001202; Butowsky 0000598. In some cases, an email
 refers to an attachment but seemingly fails to include the attachment document in the Product.ion.
 See, e.g., Butowsky0000548.




                                         Page 6 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4829
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2326
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


          Third, a number of the materials in the Production include unexplained (and facially
  improper) redactions. See supra Section I(a); see also, e.g., Butowsky 0000004- Butowsky
  0000006; Butowsky 0000107-108; Butowsky 0000160; Butowsky 0000364. It is unclear why
  Butowsky believes he is entitled to redact that inf01mation, and his privilege log fails to so
  specify. See Dkt. 36 at 12 ("Reda.c tion of Images"); English. , 323 F.R.D. at 16 (no basis to
  redact relevant info1mat ion where redacting paiiy cites "no recognized privilege that insulates"
  that inf01m ation from discovery and where there is no "agreement among the paities to allow the
  redaction").

II.   Deficiencies To Specific RFPs

         REQUEST FOR PRODUCTION NO. I

      All Documents and Communications
      relating to any allegations in the
      Complaint in the above-captioned
      matter, including but not limited to (a)
      all Communications You have had
      with any person or entity named in the
      Complaint, including but not limited
      to all Defendants, The Washington
      Times, Admiral James A. Lyons,
      Cassandra Fairbanks, The Gateway
      Pundit, Big League Politics, Rod
      Wheeler, Sean Spicer, and Malia
      Zimme1man; (b) all Communications
      relating to the Rich Family (even if
      they are not named) that You have had
      with any person or entity, including
      but not limited to Seymour Hersh,
      Alicia Powe, Jim Hoft, Julian
      Assange,      WikiLeaks,      President
      Donald Trump or any member of his
      staff, and WND; (c) all Documents
      and Communications relating to Rod
      Wheeler, including as described in
      paragraphs 5 and 27- 31 of the
      Complaint in this case and as escribed
      in Rod Wheeler v. Twenty-First
      Centwy Fox News, Inc., et al.




                                          Page 7 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page4930
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2327
                                                                                 Edward Butowsky
BSF                                                                             September 13, 2019




 PLAINTIFF'S RESPONSE 3 :
        Defendant Butowsky's Production is incomplete, as is evident by the absence of
 materials produced by other individuals in the course of this litigation. For example, Defendant
 Couch produced




                                              .                Additionally, the Production does
 not contain any Documents or Communications with the participants of or about the September
 2017 meeting that Mr. Butowsky hosted in his home to discuss topics directly related to the Rich
 family and allegations in the Complaint, even though emails and testimony produced in the
 course of discove1y indicates the existence of responsive materials. See, e.g., T. Schoenberger
 deposition and exhibits. Mr. Rich also is aware of additional Communications that Mr.
 Butowsky sent directly to members of the Rich family that are absent in the Production.

         Request No. 1 does not, as Butowsky claims, seek "all Communications with persons and
 entities named in the Complaint, any and all Communications relating to the Rich Family, and all
 Documents and Communications relating to Rod Wheeler" but rather seeks "All Documents and
 Communications relating to any allegations in the Complaint in the above-captioned matter,
 including but not limited to" those three sub-categories. A request for all Documents and
 Communications relating the allegations in the Complaint is, by defmition, relevant to the
 underlying litigation an d temporally limited by the allegations in the Complaint.

                           r of law that
                           because the omp runt a eges t a e en an u ows y consprre
 with and aiding and abetting Defendants Couch and AFM, and fo1mer Defendant The
 Washington Times. See Dkt. 3 ,r,i 139-1 54. Additionally, statements made to Defendant
 Butowsky about Mr. Rich could not be more central or relevant to this case; Mr. Rich is suing

 3
  Plaintiff addresses all objections on grounds of attorney-client privilege and work product in
 Section ill.


                                         Page 8 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5031
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2328
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


 Mr. Butowsky for claims that require proof of or offer defenses related to Mr. Butowsky's state
 of mind his attitude towards the trnth, e.g., falsity and some degree of fault for defamation4, and
 knowledge or reckless disregard of falsity for false light. See Houlahan v. World Wide Ass'n of
 Speciality Programs & Sch. , No. CV0401161HHKAK, 2006 WL 8433976, at *3 (D.D.C. Oct.
 27, 2006) ("any inf01mation regarding the truth or likely trnth of Defendants' statements will
 be relevant," as is "info1mation regarding Defendants' knowledge and state of mind" to
 determine actual malice); Weyrich v. New Republic, Inc. , 235 F.3d 617, 628 (D.C. Cir. 2001)
 ("state of mind" requisite for false light); Pearce v. Bell, No. CIV.A. 86-0008, 1988 WL 57259,
 at *1 (D.D.C. May 18, 1988) ("nep:ligent defamation" may " include, among other elements, a
 failure to pursue fm1her investigation; unreasonable reliance on sources; unreasonable
 fo1mulation of conclusions, inferences, or inte1pretation; or unreasonable screening or checking
 procedure"); see also Byrd v. Reno, No. CIV.A.96-2375CKK JMF, 1998 WL 429676, at *8
 (D.D.C. Feb. 12, 1998) ("probing the factual basis for an opponent's defenses is an appropriate
 use of discovery"). The law requires Mr. Butowsky to produce during discove1y all of the bases
 on which he plans to defend his actions, including the statements made to him that are relevant to
 Mr. Rich's Lawsuit. Fed. R. Civ. Pr. 37(c)(l); Payne v. D.C. , 741 F. Supp. 2d 196, 222 (D.D.C.
 2010), qffd sub nom. Payne v. D.C. Gov't, 722 F. 3d 345 (D.C. Cir. 2013) ("failure
 to produce evidence in discove1y generally requires exclusion of that evidence from the Court's
 consideration"). Even if Mr. Butowsky's objection were credible, it would not pe1mit him to
 withhold the responsive documents. See Klayman v. Judicial Watch, Inc. , No. CV 06-670
 (CKK)(AK), 2008 WL 11394169, at *4 (D.D.C. Mar. 12, 2008) ("It is for this Comt to
 dete1mine whether a document is relevant or privileged; Plaintiff cannot make such
 dete1minations for himself when deciding which documents should be produced.").




                                                   1·    ••   !.   ·•   • • ••• • n   ·   •   ·•   ,1
 reasonable inte1pretation of RFP No. 1. RFP ,i J ("If, in responding to any of the following
 Requests, You encounter any ambiguity or confusion in constming either a Request or a
 Definition or Instmction relevant to a Request, set fo1th the matter deemed ambiguous, select a
 reasonable inte1pretation that you believe resolves the ambiguity, respond to the Request using
 that inte1pretation, and explain with pruticularity the constrnction or inte1pretation selected by
 you in responding to the Request."). It is improper to ''use deliberate mistmderstanding as a
 shield to production" of materials, especially when "defendants know exactly what" the plaintiff
 is requesting. US. Commodity Futures Trading Comm 'n, 61 F. Supp. 3d at 7.

        REQUEST FOR PRODUCTION NO. 2

 REQUEST FOR PRODUCTION NO. 2:                      OBJECTION: Mr. Butowsky objects:
 All Documents and Communications suppo1ting or
 refutin or othe1wise statin or concemino the facts

 4
   Mr. Rich will ru·gue that he need only prove negligence as a private figure and reserves all
 rights related to that legal dete1mination.


                                          Page 9 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5132
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2329
                                                                          Edward Butowsky
BSF                                                                      September 13, 2019


 upon which you relied for any Statement attributed to
 You in the Complaint, including but not limited to all
 Documents and Communications relating to your
 investigation, if any, into the trnth or falsity of the
 Statements. This Request includes, but is not limited
 to, Documents sufficient to identify the source of any
 Statement attributed to You in the Complaint.




 PLAINTIFF'S RESPONSE:
        For the reasons discussed immediately supra, the law requfres Mr. Butowsky produce
 during discove1y all of the bases on which he plans to defend his actions.

        REQUEST FOR PRODUCTION NO. 3

 All Documents and Communications OBJECTION: Mr. Butowsky objects:
 related to the allegations in Butowsky v.
 Folkenjlik, Case No. 4:18-cv-00442-ALM,
 including but not limited to all Documents
 that support or refute or othe1w ise relate to
 any of the allegations made in the
 complaint in that matter.




                                         Page 10 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5233
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2330
                                                                   Edward Butowsky
BSF                                                               September 13, 2019




 PLAINTIFF'S RESPONSE:
         In Butowsky v. Folkenflik, Mr. Butowsky claims that NPR and its employees defamed
 him in various news articles that repo1ied on the various lawsuits against Mr. Butowsky in
 com1ection to his role in publishing infonnation about the Rich family, including in the retracted
 Fox News ruiicle-a topic that is pled at length in Mr. Rich's Complaint. Compare Dkt. 3, with
 Butowsky v. Folken/Uk, Case No. 4:18-cv-00442-ALM, Dkt. 1. The fact that the lawsuit is filed
 in a different jurisdiction against different parties does not make the underlying discovery
 materials any less relevant to the topics directly at issue in this litigation. Mr. Butowsky's initial
 disclosures in that litigation lists inter alia Mr. Rich as an individual "likely to have discoverable
 infonnation" and claims he "has knowledge of his brother' s communications with WikiLeaks,
 the payment by WikiLeaks through a dummy Ebay account, Seth Rich's murder, the
 investigation or Seth Rich's murder, and Aru·on Rich's obstruction of Rod Wheeler' s murder
 investigation." Butowsky v. Folkenflik, No. 4:18-cv-00442-ALM, Dkt. 38. Mr. Butowsky's own
 lawyer in Butowsky v. Folkenjlik, Ty Clevenger, admits that Mr. Rich's allegations in this lawsuit
 "overlap factually with the allegations" in Mr. Butowsky's Texas lawsuit against ce1tain of Mr.
 Rich's undersigned counsel, Dkt. 58-in turn, Mr. Butowsky and Mr. Clevenger have
 acknowledged that "some of the events" in that Texas litigation "overlap with those in Edward
 Butowsky v. David Folkenflick, et al," Butowsky v. Gottlieb et al, No. 4:19-cv-180, Dkt. 101. Mr.
 Butowsky cannot credibly claim that Butowsky v. Folkenjlik is inelevant and, even if he could,
 that would not excuse him from producing such materials. Klayman , No. CV 06-670
 (CKK)(AK), 2008 WL 11394169, at *4.




                                          Page 11 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5334
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2331
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


       REQUEST FOR PRODUCTION NO. 4

 REQUEST FOR PRODUCTION NO. 4:                      PRODUCTION NO. 4
 All Documents and Communications concerning            OBJECTION:     Mr.   Butowsky
 any lawsuits, threats of lawsuits, consumer
 complaints, disciplinaiy actions, or accusations
 that accused You of fraudulent conduct (including
 making false statements), including but not
 limited to while You maintained a relationship
 with Charles Schwab and while You were
 employed at Morgan Stanley. This request
 includes all Documents and Communications
 related to, produced dming, or generated as
 pa.it of lawsuits where You ai·e a named paity,
 including but not limited to Chapwood Capital
 Investment Management, LLC et al v. Charles
 Schwab C01poration et al, 4:18-cv-00548-
 ALMKPJ; Butowsky v. Financial Indusfly
 Regulat01y Authority, Inc. , 3:ll -cv-01491-B; and
 the ai·bitration between Janet L. Mariani and You,
 Morgan Stanley, and Banc of America Securities
 in NASD Case Number 03-05543.




                                    Page 12 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5435
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2332
                                                                   Edward Butowsky
BSF                                                               September 13, 2019



 PLAINTIFF'S RESPONSE:
        Mr. Butowsky has not yet produced materials responsive to this request pursuant to an
 agreement between counsel to extend the production deadline. Mr. Rich reserves his right to
 challenge the propriety of Mr. Butowsky' s objection and the relating production after that point.

        The inf01mation sought is directly relevant to Mr. Rich' s claims or Mr. Butowsky's own
 defenses because Mr. Butowsky' s honesty and integrity is directly at issue in this litigation. In re
 Denture Cream Prod. Liab. Litig. , 292 F.R.D. 120, 123-24 (D.D.C. 2013). Mr. Butowsky
 himself has filed suit against Charles Schwab, claiming he "lost over 268 customer accounts"
 due to what that complaint refeITed to as Schwab' s effo1ts to cause those clients to "question
 Chapwood and Butowsky's honesty and integrity'' in connection to events directly at issue in Mr.
 Rich's lawsuit. Chapwood Capital lnvestrnent Management, LLC et al v. Charles Schwab
 Corporation et al, No. 18-cv-00287-RAS, Dkt. 1.

        REQUEST FOR PRODUCTION NO. 5

 REQUEST FOR PRODUCTION NO. 5:                       OBJECTION: Mr. Butowsky obj ects:
 Documents sufficient to show the occasions on
 which You visited Washington, D.C., for
 any purpose, from Januaiy 2016 to the present,
 along with Documents sufficient to show the
 purpose of such visits and any meetings m
 which you paiticipated during such visits.




                                          Page 13 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5536
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2333
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


 PLAINTIFF'S RESPONSE:
         The Production provides a handful of documents that reference
 (e.g. Butowsky0000107; ButowskyO000l 17; Butowsky000364; Butows                            ut 1t oes
 not appear that Mr. Butowsky actually searched for and/or produced documents sufficient to
 show all of his trips to Washington. He does not, for example, provide any airline receipts
 (despite the fact that he travels to Washington via air travel), hotel receipts (despite the fact that
 evidence shows he frequents D.C. hotels or calendar entries. 5 His own Production also
 indicates that Mr. Butows         actuall                                                         See
 ButowskyO000 107 (

         The request is directly relevant to the lawsuit. Mr. Rich's Complaint alleges that Mr.
 Butowsky orchestrated and pa1ticipated in multiple conversations with and meetings in
 Washington, D.C. (including at the White House) beginning in 2016 specifically to discuss the
 Rich family and the publication of inf01mation about Mr. Rich and his brother. Dkt. 3 ml 20; 28.
 In contrast to Mr. Butowsky's claim that




          REQUEST FOR PRODUCTION NO. 6

 REQUEST FOR PRODUCTION NO. 6:
 Documents sufficient to show any business
 You conduct in Washington, D.C., including
 but not limited to the number of Your clients
 and value of Your business there.




 5
     Mr. Wheeler and Mr. Couch respectively produce




                                          Page 14 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5637
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2334
                                                                               Edward Butowsky
BSF                                                                           September 13, 2019




 PLAINTIFF'S RESPONSE:
      See response immediately supra.

        REQUEST FOR PRODUCTION NO. 7

 Mobile phone records sufficient to show all OBJECTION: Mr. Butowsky objects:
 phone numbers and providers You used at
 any time since January 1, 201 6 and all
 Documents, including mobile phone billing
 records, showing the calls You made or
 received since Janua1y 1, 201 6 relating to any
 allegation in the Complaint.




 PLAINTIFF'S RESPONSE:
         The Production is clearly deficient as it does not include a single mobile phone record.
 None of Mr. Butowsky's objections justify his refusal to produce this material. lvlr. Rich is
 entitled to know all phone numbers and providers that Mr. Butowsky used during the relevant
 time period in order to conduct adequate discove1y . Alexander v. F.B.I., 194 F.R.D. 305, 315
 (D.D.C. 2000) (compelling production of ce1tain individual s' telephone logs because plaintiff
 sough "Telephone records to detennine who these key individuals contacted and worked with so
 they can discover all the facts").

        REQUEST FOR PRODUCTION NO. 8

 All Documents and Communications relating        OBJECTION: Mr. Butowsky objects:
 to debunkingrodwheeler.com, including but
 not limited to Communications with the
 publisher of debunkingrodwheeler.com and
 Communications and Documents relating to
 the fonnation and creator(s) of the website.




                                        Page 15 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5738
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2335
                                                                   Edward Butowsky
BSF                                                               September 13, 2019




 PLAINTIFF'S RESPONSE:
        • '"' ..   •   •   !   •   -.   I   • •   •        • ...


                                                       and does not include a single document with
 its ublisher or about its creation. Contra1 to Mr. Butows 's claims that he is -
                                                                                    there~
 good faith dispute that Mr. Butowksy knows exactly what websites RFP No.8 refers to, and that
 those websites ai-e directly relevant to Mr. Rich's lawsuit. Mr. Butowsky has publicly directed
 the media to "debunkingrodwheelersclaims" at various domains (.com or .net) in order to mount
 his public relations campaign and legal defense to various lawsuits.                   See, e.g.,
 Butowsky0000163; http://transcripts.cnn.com/ TRANSCRIPTS/1708/01/cnnt.01.html (E.
 Butowksy : "Rod Wheeler's notes with Joe Della-Camera is on a web site called debunking Rod
 Wheeler's claims.com. And it's all listed there. Rod Wheeler's notes.                         .");
 https://twitter.com/EdButowsky/status/1112854842685485056 ("DNC emails were downloaded
 not hacked by Russians. Go to: http://debunkingrodwheelersclaims.net/369-2/."); see
 https://www.youtube.com/channel/UCBipNl cdt9MDoBFyPlwBtdA (YouTube channel called
 Debunking Rod Wheeler); https://twitter.com/debunkr wheeler?lang=en. Mr. Butowsky has
 used the website to defend himself in legal actions, including by stating the following in his
 lawsuit against ce1tain of undersigned counsel:

        "The website DebunkingRodWheelersClaims.com (now at DeBunkingRod
        WheelersClaims.net) was launched in November of 2017, and it published texts,
        emails, audio, and video showing that Rod Wheeler had never been
        misrepresented by Mr. Butowsky, Ms. Zimme1man, or Fox News, including the
        email quoted above in Paragraph 51. The evidence on the website showed
        unequivocally that Mr. Wheeler had lied to other media about them. The website
        also included audio of famed journalist Seymour " Sy" Hersh stating that he had
        confirmed that Seth Rich was responsible for leaking the DNC emails. According


                                                  Page 16 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5839
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2336
                                                                   Edward Butowsky
BSF                                                               September 13, 2019


         to Mr. Hersh, who was by no means a Republican or a Tnunp supporter, he could
         not find a media outlet willing to publish the Seth Rich sto1y. In a separate phone
         call with Mr. Butowsky, Mr. Hersh said he obtained his info1mation about Seth
         Rich from Mr. McCabe, the deputy FBI director. Not later than December of 2017,
         all of the Defendants in this lawsuit were aware of the contents of
         DebunkingRodWheelersClaims.com.''

 In the Butowsky v. Folkenjlik litigation, Mr. Butowsky listed Debunking Rod Wheeler in his
 initial disclosures:

         Debunking         Rod       Wheeler,       http://debunkingrodwheelersclaims.net/;
         https://twitter.com /debunkrwheeler?lang=en. The publisher of the website has
         knowledge of the webpages and information published on the website and on
         Twitter, and the dates of the publications and republications.

 Butowsky v. FolkenfUk, No. 4:18-cv-00442-ALM, Dkt. 38.

         All "debunkingrodwheelersclaims" websites house content directly suppo1tive of Mr.
 Butowsky, including audio of conversations to which the only common paiticipant is Mr.
 Butowsky himself.       Even if the RFP inadvertently included the wrong web address, Mr.
 Butowsky is obligated to attempt to resolve any "ambiguity or confusion in constrning" the
 request and should have known and produced materials related to the websites he has personally
 repeatedly relied upon to mount his defense. RFP ,r J ("If, in responding to any of the following
 Requests, You encounter any ambiguity or confusion in constrning either a Request or a
 Definition or Instruction relevant to a Request, set f01th the matter deemed ainbiguous, select a
 reasonable interpretation that you believe resolves the ambiguity, respond to the Request using
 that interpretation, and explain with paiticularity the construction or interpretation selected by
 you in responding to the Request.").

         Relatedly, it appeai·s that the debunkingrodwheelersclaims.net webpage has expired. To
 the extent that Mr. Butowsky played a role in its creation, including by causing its creation, he is
 obligated to preserve all of its contents. Mr. Rich reserves the rights to seek all remedies
 available in the event Mr. Butowsky could have but failed to preserve that content.

         REQUEST FOR PRODUCTION NO. 9

 All Communications with or Documents and
 Communications relating to LaiTy C.
 Johnson, William Edwai·d Binney, Edward
 Loomis, Jr., J. Kirk Wiebe, or any "report" or
 "memo" written by any of them.




                                          Page 17 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page5940
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2337
                                                                   Edward Butowsky
BSF                                                               September 13, 2019




 PLAINTIFF'S RESPONSE:
         Mr. Butowsky' s production appears incomplete, including because it: (1) includes only
 two Communications with an,.f       the individuals named in the request (Butowsky0000982
 -         ; Butowsky0001190           ; (2) does not include video content that :Mr. Butowsky
 taped with Mr. Binney and pu s e online (available online at https://vimeo.com/331034117)
 and on Social Media --content that Mr. Butowsky publicly tweeted about dozens of times and
 emailed to the media, e.g., Butowsky 0000863; and (3) includes only a handful of produced
 documents that even reference the topics requested, and even those are only passing references
 (e.g , id; Butowsky 0000306; Butowsky 0000507; Butowsky 0000676; Butowsky0001271 ;
 Butowsky0001279).

          Mr. Butowsky's relevance objections are baseless. First, Lan-y Johnson is listed on
 Defendant Butowsky 's own initial disclosures in this case as an individual with "knowledge of
 his investigation of Seth Rich's murder and communications with Mr. Butowsky regarding the
 same." Mr. Butowsky admits in his initial disclosure to having communications with Mr.
 Johnson-but he has not produced a single communication with Mr. Johnson in the Production.
 If Mr. Butowsky does not produce that material, Mr. Rich reserves the right to move to prevent
 him from relying on Mr. Johnson. Second, Mr. Butowsky has publicly relied upon the work of
                                                                                              •
 Mr. Binney, including as ah-eady discussed by publishing an interview with him, to "prove that
 the Mueller Report told a lie. DNC emails were downloaded not hacked by Russians." See, e.g.,
 https://twitter.com/ EdButowsk:y/status/1112854842685485056. Third, Mr. Butowsky's own
 initial disclosures in Butowsky v. Folkenflik list all four of these individuals as those "likely to
 have discoverable inf01mation" related to the asse1tion that the DNC "emails were not hacked by
 Russians," which is relevant to Mr. Rich's claims and Mr. Butowsky's defense in this litigation.
 Butowsky v. Folkenflik, No. 4:18-cv-00442-ALM, Dkt. 38.




                                         Page 18 of 21
 Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJLDocument
                                Document85-3
                                          93-4Filed 01/13/20
                                                Filed 12/30/19Page
                                                               Page6041
                                                                      of of
                                                                         9648
                                                                            PageID #:
                                      2338
                                                                                            Edward Butowsky
BSF                                                                                        September 13, 2019


               REQUEST FOR PRODUCTION NO. 10

       All Documents and Communications
       concerning the steps You have taken to
       preserve Documents and Communications
       relevant to the abovecaptioned matter,
       including     the    Documents     and
       Communications responsive to these
       Requests.

       PLAINTIFF'S RESPONSE:
            The Production does not include any materials that appear responsive to this Request.

               REQUEST FOR PRODUCTION NO. 11

       All Documents and Communications relating
       to any of Your responses to any discovery,
       including inteffogatories and requests for
       admission, served upon or that will be served
       u on You in the above-ca tioned matter.

       PLAINTIFF'S RESPONSE:
              Mr. Rich addresses the deficiency of the Production in response to this Request in the
       response to Mr. Butowsky' s interrogat01y responses.

III.       Improper Privilege Obiections

          Mr. Butowsky objects to RFP Nos. 1-4, 7, 10-11 based on attorney client privilege or work
       product.

              First, Mr. Butowsky has waived the right to those objections by not timely raising them.
       See Byrd, No. CIV.A.96-2375CKK JMF, 1998 WL 429676, at *10 (objections "based on the
       attorney-client and attorney work-product privileges are waived" if not timely raised absent
       showing of good cause).

               Second, inespective of the waiver, Mr. Butowsky must " file a privilege log in compliance
       with Fed.R.Civ.P. 26(b)(5) describing ' the nature of the documents ... not produced ... in a
       manner that, without revealing information itself privileged or protected, will enable other parties
       to assess the applicability of the privilege. ,,, Id. ; see also See Dkt. 36 (privilege log will include
       "a brief description of the document, where necessaiy"); Walker v. Ctr. for Food Sqfety, 667 F.
       Supp. 2d 133, 138 (D.D.C. 2009). Mr. Butowsky provided a privilege log that list five
       documents and provides solely their date, sender and recipient, and the subject of the
       communication. It does not provide a sufficient basis by which Mr. Rich can assess the
       applicability of attorney client privilege or work product privilege.



                                                 Page 19 of 21
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page6142
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2339
                                                                                 Edward Butowsky
BSF                                                                             September 13, 2019




        Third, based on what is present on the privilege log, it appears that Mr. Butowsky the five
 documents are not properly withheld. Mr. Rich reserves all rights to challenge the impropriety
 of Mr. Butowsky's privilege designations, but cun-ently lacks sufficient inf01mation to assess the
 applicability of any privilege.

     1.




     2.

                             ). The privilege log does not provide sufficient information to assess
          whether the documents are properly withheld. But to the extent Butowsky0001311-
          1313 are the same documents as those Mr. Butowsky forwarded the same day to -
                                  , Butowsky0000527, they are not properly withheld pursuant to
          attorney-client privilege and, even if they were, have been waived. See; Hodges v.
          Potter, No. CIV.A. 98-1614RWR, 2005 WL 6336682, at *l (D.D.C. Aug. 31 , 2005).

     3.
                                                                                . T e pnv1 ege og
          does not provide sufficient info1mation to assess whether the documents are properly
          withheld. The ently on the privilege log itself indicates that it is improperly withheld
          since it does not claim any common interest privilege between the third individual on the
          email,

      Fourth, Mr. Rich reserves the right to challenge whether Mr. Butowksy has properly
 withheld or may in the future withhold documents with attorneys who have previously
 represented him, including in the litigation that Mr. Rich's parents filed in the S.D.N.Y., by
 disclosing communications with third pa1ties. See, e.g., Butowsky0000344; Butowsky0000383;
 Butowsky0001309; Butowsky0000527; Permian Cmp. v. United States, 665 F.2d 1214, 1219
 (D.C. Cir. 1981) ("Any volunta1y disclosure by the holder of such a privilege is inconsistent with
 the confidential relationship and thus waives the privilege."); Minebea Co. v. Papst, 228 F.R.D.
 34, 35 (D.D.C. 2005) ("distributing othe1wise privileged letters between counsel and client
 to third patties necessarily waives the privilege with respect to the subject matter of the
 disclosure").




                                         Page 20 of 21
 Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJLDocument
                                Document85-3
                                          93-4Filed 01/13/20
                                                Filed 12/30/19Page
                                                               Page6243
                                                                      of of
                                                                         9648
                                                                            PageID #:
                                      2340
                                                                    Edward Butowsky
BSF                                                                September 13, 2019


IV.      Improper Confidentiality Designations

              Mr. Butowsky designated 150 of the total 515 (many duplicative) documents in the
      Production as "highly confidential" and the remaining 365 as "confidential" . It is not credible
      that eve1y single document Mr. Butowsky produced merits a confidentiality designation. Mr.
      Butowsky is attempting to have it both ways-shielding from the public all of his produced
      materials even though he himself has published and tweeted content directly related to the
      materials he now claims are deserving of confidentiality, including private phone recordings. Mr.
      Rich reserves the right to challenge Mr. Butowsky's improper confidential designations.

             A majority, if not all, of the 150 documents designated as "highly confidential" appeal" to
      be improperly designated as such. The Protective Order ("PO") that the Comi entered in this
      case defined "Highly Confidential Information - Attorneys' Eyes Only" to "mean all (b)
      Discove1y that any Party reasonably believes to contain or reflect any highly confidential
      infonnation, including but not limited to sensitive personal info1mation, medical records, bank
      records, non-public personal addresses, law enforcement investigations, and matters related to
      national secmity." Dkt. 29. But Mr. Butowksy designates material as "highly confidential" that
      he cannot reasonably believe to contain or reflect confidential info1mation. For exam le, Mr.
      Butowsky designates as "highly confidential":




             The PO defines " Confidential Info1mation" to mean "Discove1y Material that any Pa1iy
      (a) or Third Pruiy reasonably believes to contain or reflect private, proprieta1y , or sensitive
      infonnation, such as non-public email addresses and non-public phone numbers." Id. It is
      implausible that all of the remaining materials in Mr. Butowsky's Production-including blank
      pages, public tweets, audio recordings that he has ah-eady published publicly-dese1ve the
      confidential designation.

                                                   BOIES SCHILLER FLEXNER LLP


                                                   Isl Me1yl C. Govemski
                                                   Meryl C. Govemski




                                              Page 21 of 21
 Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJLDocument
                                Document85-3
                                          93-4Filed 01/13/20
                                                Filed 12/30/19Page
                                                               Page6344
                                                                      of of
                                                                         9648
                                                                            PageID #:
                                      2341



WILLKIE FARR & GALLAGHERLLP                                                                                                                                   .6WUHHW1:
                                                                                                                                                              :DVKLQJWRQ'&
                                                                                                                                                              
                                                                                                                                                              7HO
                                                                                                                                                              )D[
                                                                                                                                                              




October 11, 2019

Phillip Harvey
Harvey & Binnall, PLC
717 King Street, Suite 300
Alexandria, Virginia 22314
psonell@harveybinnall.com

          Re: Rich v. Butowsky et al, Civil Action No. 1:18-cv-00681-RJL

Mr. Harvey:

We are writing to address Mr. Butowsky’s production in response to Plaintiff’s First Set Of Requests for
Production of Documents (“RFPs”). Specifically, we are following up on Mr. Butowsky’s failure to
provide any documents in response to Request No. 4, despite representations to the Court that they would
be produced by September 2, 2019—well over a month ago.

As you know, during the July 31, 2019, hearing, the Court granted our motion to compel production of
materials responsive to Plaintiff’s RFP. And during that hearing, you made the following request to the
Court regarding Request No. 4:

          The Court ordered the responses within 21 days. One of the requests deal with documents
          concerning what I would say is unrelated but nonetheless third-party litigation:
          Chapwood Capital v. Charles Schwab, Butowsky v. FINRA, and an arbitration involving
          Morgan Stanley and my client. Those documents have been requested, and the Court
          has just ordered me to produce them. . . . while I respond to the discovery within 21
          days, if I can have an additional ten days to produce that stuff, I would much appreciate
          it, and I don't think it would harm anybody since the relevance of that is tangential, and I
          don't think it is going to result in depositions from somebody from Charles Schwab to
          find out if my client was alleged to have defrauded them. If I can have an additional ten
          days, that's all I'm asking for.

ECF 75, July 31, 2019, Hearing Tr. at 11:4–12:2 (emphasis added). The Court granted your request,
making production of those document due, at the very latest, on September 2, 2019. As of today,
however, Mr. Butowsky has not produced a single responsive document to this request and we are now
well over a month past the already-extended due date.



  1 ( :  < 25 .   : $ 6 +, 1* 7 21   + 2 8 67 2 1  3 $ /2  $ /7 2   3 $5 ,6    / 21 ' 21   ) 5 $1 . ) 8 57   % 5 8 66 ( /6   0, /$ 1  5 2 0(
 Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJLDocument
                                Document85-3
                                          93-4Filed 01/13/20
                                                Filed 12/30/19Page
                                                               Page6445
                                                                      of of
                                                                         9648
                                                                            PageID #:
                                      2342
October 11, 2019
Page 2


Please promptly produce the materials that are now over-due. Mr. Rich reserves all rights relating to
Mr. Butowsky’s ongoing refusal to meaningfully participate in discovery.


                                                   Respectfully,

                                                   /s/ Samuel Hall
                                                   Willkie Farr & Gallagher LLP
                                                   1875 K Street, NW
                                                   Washington, DC 20006
                                                   Phone: (202) 303-1443
                                                   Fax: (202) 303-2126
                                                   shall@willkie.com




                                                -2-
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-4Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page6546
                                                                     of of
                                                                        9648
                                                                           PageID #:
                                     2343

 BSF
                        BOIES
                        SCHILLER
                        FLEXNER


                                                                                 October 2, 2019

 VIA EMAIL
 Paris R. Soffell
 Harvey & Binnall, LLP
 717 King Street, Suite 300
 Alexandria, Virginia 22314
 psonell@harveybinnall.com

        Re:     Aaron Rich v. Butowsky, et al. (United States District Court for the District of
                Columbia)

 Ms. SoITell:

        I write to follow up on my letter dated September 13, 2019, regarding deficiencies in
 Defendant Edward Butowsky's production (hereinafter, "Production") in response to Plaintiff
 Aaron Rich's First Set of Requests for Production of Documents ("First RFP"). As a result of
 additional discovery we have obtained from third parties in this matter, we now know that Mr.
 Butowsky has failed to produce, without providing pe1tinent objections or explanations, a large
 volume of communications. Given that Mr. Butowsky is under Comt order to comply with his
 discove1y obligations, this must be remedied without delay or we will be forced to inf01m the
 Comt of Mr. Butowsky's non-compliance.

         Specifically, we have recently received a production from Fox News ("Fox"), which
 reveals that Mr. Butowsky has systematically concealed responsive communications with Fox
 relatino to his efforts to romote his Seth Rich nairntive. Fox roduced

                                     All of these emails fall squai·ely within Plaintiff's First RFP.
 Compare, e.g. , First RFP No. 1 (requesting "All Documents and Communications relating to any
 allegations in the Complaint in the above-captioned matter, including but not limited to (a) all
 Communications You have had with any person or entity named in the Complaint., includino but
 not limited to . .. Malia Zimme1man" em basis added , with FoxNews0000l 73




                                                                               As discussed in my
 original letter, Mr. Butows · as ong ago waive        s n t to asse1t o ~ections or privilege and,
 even if his belated objections were timely, they did not include any claim of somce privilege.
 Nor could he. See Estate of Klieman v. Palestinian Authority, 293 F.R.D. 235, 241 (D.D.C.
 2013) ("The repo1ter's privilege protects ajournalist from being compelled to disclose his or her

                                    BOIES SCHILLER FLEXNER LLP
         1401 New York Avenue NW. Washington. DC 20005 J (t) 202 237 2727 I (f) 202 237 61311 www.bsfllp.com
 Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJLDocument
                                Document85-3
                                          93-4Filed 01/13/20
                                                Filed 12/30/19Page
                                                               Page6647
                                                                      of of
                                                                         9648
                                                                            PageID #:
                                      2344

BSF                                                                Edward Butowsky
                                                                     October 2, 2019


  somces, or info1mation obtained from those somces." (emphasis added)). But even assuming for
   ak f           t th t M B t      ky    Id ak    "     t ' I . ·1 " I . h         h
     !                   I




           Moreover, it has come to our attention that Mr. Butows
          from one of his email accounts. Fox roduced
                            See FoxNews0000374
                                                          ·oduction does not include a single email
  sent to or from Mr. Butowsky's                           . We understand that Mr. Butowsky used
  that account in the past, including around the time of the publication of the now-retracted Fox
  story-please advise us promptly whether a search of that account has been unde1taken, what
  search te1ms were used, and the results of said search.




          As stated in my original letter and above, Mr. Butowsky is under a Comt order to comply
  with his discove1y obligations and produce documents responsive to the First RFP; it is apparent
  that he has failed to do so. See Minute Order, Dkt. 75 at 4:24-5:12 (granting Plaintiff's Motion
  to Compel with respect to documents from Mr. Butowsky). The law requires Mr. Butowsky to
  produce during discove1y all documents that are responsive and non-privileged. See Klc~yrnan v.
  Judicial Watch, Inc. , No. CV 06-670(CKK)(AK), 2008 WL 11394169, at *4 (D.D.C. Mar. 12,
  2008) ("It is for this Comt to dete1mine whether a document is relevant or privileged; Plaintiff
  cannot make such dete1minations for himself when deciding which documents should be
  produced.").

          fu addition to requesting that Mr. Butowsky comply with the Court's order by producing
  all responsive materials in his custody and control, we request that Mr. Butowsky provide us a
  detailed accounting of his process, including but not limited to: (1) all search te1ms he used;
  (2) the accounts and platf01ms he searched (e.g. email addresses; Social Media accounts; cell
  phones; applications); and (3) the specific way he perf01med each search.

        Mr. Rich continues to reserve all rights, including to seek fees, in connection with Mr.
  Butowsky's ongoing refusal to meaningfully paiticipate in discove1y. Fed. R. Civ. P. 37.

           Sepai·ately but relatedly, thank you for the September 18, 2019 letter that addressed
  solely Mr. Butowsky' s technical compliance with the te1ms of the paities' ESI Stipulation, Dkt.
  36 3 in his Production. We withdraw our objections regarding Mr. Butowsky' s failure to produce
  materials (1) with any metadata and (2) that cross-reference parent-child relationships. However,

                                                  2
 Case 4:18-cv-00442-ALM-CMC
         Case 1:18-cv-00681-RJLDocument
                                Document85-3
                                          93-4Filed 01/13/20
                                                Filed 12/30/19Page
                                                               Page6748
                                                                      of of
                                                                         9648
                                                                            PageID #:
                                      2345
                                                                   Edward Butowsky
BSF                                                                  October 2, 2019


  as explained in our September 13 letter and acknowledged in your September 18 letter, it appears
  that Mr. Butowsky did not produce any documents in TIFF format as required by the ESI
  Stipulation. See Dkt. 36 ¶¶ 9-10; id. at 8-12. As such, we were required to process and convert
  Mr. Butowsky’s production into the agreed-upon production format, and we reserve the right to
  seek related costs. For future productions, we respectfully request each production be made in
  TIFF format.
          Mr. Butowsky’s Production was technically deficient in additional ways. The ESI
  Stipulation requires Mr. Butowsky to provide metadata that includes labelling documents by type
  (with “P” for parent documents, and “C” for child documents); providing a document date for
  every document (this is the date sent for emails, and the latest chronologically saved date for
  other electronic documents, in the MM/DD/YYYY format); listing a title name for each file
  (which can be the same or different from the file name); and notating in the metadata where there
  are redactions and confidentiality designations. Mr. Butowsky did not comply with these
  requirements; therefore, we were required to add the missing metadata, and we reserve our rights
  with respect to any associated costs incurred.
          We respectfully request that Mr. Butowsky comply with the terms of the ESI Stipulation
  in future productions.


                                                             Respectfully,

                                                             /s/ Meryl C. Governski
                                                             Meryl C. Governski

                                                              BOIES SCHILLER FLEXNER LLP




                                                 3
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-5      01/13/20
                                                 Filed        Page
                                                       12/30/19    68 of
                                                                Page     965PageID #:
                                                                      1 of
                                     2346




                    EXHIBIT 
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-5      01/13/20
                                                 Filed        Page
                                                       12/30/19    69 of
                                                                Page     965PageID #:
                                                                      2 of
                                     2347

  From:                        Eden Ouainton
  To:                          Joshua Riley
  Cc:                          Michael Gottlieb: Meryl Govemski: Erica Speyack
  Subject:                     Re: Rich v. Butowsky
  Date:                        Saturday, November 23, 2019 1:56:32 PM


  Josh,

  I appreciate your taking the time to talk through the discovery issues with me yesterday. Your
  email accurately summarizes our call, subject to a few comments below:

  1. I have been able to confnm the dates and deliverables with Mi-. Couch.

  2. I can also confnm the dates and deliverables for document production with respect to Mr.
  Butowsky as set forth in your email.

  3. I had an opportunity to discuss the "close friend" request that was specifically identified in
  your previous email to me with Mr. Butowsky before he left on vacation and thus do not have
  an issue with that point. I have not, however, been able to discuss the disclosure of the source
  and the date of the source in the second and third points of your second bullet point with my
  client. I believe the request is reasonable, but if I didn't say it was subject to confnmation with
  my client, I should have, as he may raise an objection I had not thought of on our call.


             I I
                   .   .        •   I
                                               •..       •    .
                                                               .- • • .
                                                               .      •          •
                                                                                         •
                                                                                             • ••   • I
                                                                                                          . . I

                                                                                                                  I •
                                                                                                                        • . I
                                                                                                                                I .   I   •
                                                                                                                                              •   I    I I
                                                                                                                                                             •

                                                                                                                                                             I!

                       •
                                                                                                                                                      ..
   I II
          • •      .   II
                           •   I .. I

                                           .. • . .  .
                                                         .
                                                                      •
                                                                       •
                                                                                 .•
                                                                                     •
                                                                                         •          ••
                                                                                                          • •
                                                                                                                        ••
                                                                                                                        II
                                                                                                                                          •• •

  Please let me know if you would like to discuss the foregoing points further. I am available
  this weekend on my cell.

  Respectfully,

  Eden

  On Sat, Nov 23, 2019 at 1: 14 PM Joshua Riley <jriley@bsfllp.com> wrote:

    Mr. Quainton,



    I write to memorialize the agreement we reached during our 3:30 pm call yesterday
    afternoon .
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-5      01/13/20
                                                 Filed        Page
                                                       12/30/19    70 of
                                                                Page     965PageID #:
                                                                      3 of
                                     2348

    Plaintiff has agreed to extend, to 12/6, the deadline for Mr. Butowsky to respond to
    Plaintiff's Second Set oflnten-ogatories. We have done so in reliance on the following
    commitments from you:



    • By 12/6, Mr. Couch will produce a complete document production. That production
    will be the result of a reasonable search for documents responsive to our prior Requests for
    Production and will include, but not be limited to, documents discovered through a
    reasonable search of Mr. Couch 's gmail, imessages/texts, and social media accounts (and all
    associated direct messages) using search te1ms that we will provide by Monday. The
    production also will include all responsive audio recordings, including those you described
    during today's call, unless they are specifically entered on the privilege log referenced
    below. We rese1ve our rights to engage a vendor to conduct further searches.



    • By 12/6, Mr. Couch will produce his complete privilege log. The log will identify all
    responsive documents or recordings that are being withheld on the basis of privilege or other
    objection. Thus, among other things, by 12/6, Mr. Couch will have produced or logged all
    of the evidence on which he relies to support the statements he has made about Aaron Rich.




    • By 12/6, Mr. Butowsky will supplement his response to RFA No. 12 to identify the first
    date on which




    • We will have a follow up call next week to discuss deadlines for Mr. Butowsky's
    productions, which deadlines will be info1med by your upcoming conversations with Mr.
    Butowsky's insurance can-ier. We all expect that Mr. Butowsky will provide a complete
    document production by Christmas at the latest.



    • All of the foregoing is in connection with Plaintiff's First RFPs, First Sets of
    Inte1Togatories, and First Sets of RFAs. Nothing herein is intended to modify any of the
    patties' obligations with respect to subsequent discove1y requests or issues not specifically
    addressed herein. We ai·e not, for example, waiving any of our rights with respect to Mr.
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-5      01/13/20
                                                 Filed        Page
                                                       12/30/19    71 of
                                                                Page     965PageID #:
                                                                      4 of
                                     2349

    Butowsky’s document production that is due on 12/2.



    Please let us know if you have an understanding of our agreement that is different from that
    set forth here.



    Have a nice weekend.



    ~Josh



    Joshua Riley
    Partner




    BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.

    Washington, DC 20005

    (t) 202 237.2727

    jriley@bsfllp.com

    www.bsfllp.com




    The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and
    may contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from
    disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee or agent
    responsible to deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or other use of this
    communication is strictly prohibited and no privilege is waived. If you have received this communication in error, please immediately
    notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
    08201831BSF]




  --
  Eden P. Quainton
  Quainton Law, PLLC
  1001 Avenue of the Americas, 11th Floor
  New York, NY 10018
  Tel: 212.813.8389
  Fax: 212.813.8390
  Cell: 202.360.6296
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-5      01/13/20
                                                 Filed        Page
                                                       12/30/19    72 of
                                                                Page     965PageID #:
                                                                      5 of
                                     2350

  www.quaintonlaw.com
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 73 1ofof9611PageID #:
                                                                Page
                                     2351




                     EXHIBIT 
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 74 2ofof9611PageID #:
                                                                Page
                                     2352

   From:          Eden Quainton
   To:            Joshua Riley; Meryl Governski; Michael Gottlieb; Sam Hall
   Subject:       Re: Rich v. Butowsky et al
   Date:          Monday, December 2, 2019 9:40:23 PM


  Josh,

  1. Reconsideration. I'm in no hurry to file a motion if we can work things out. My concern is
  that if you are dissatisfied with Mr. Couch's production, I would not want to be deemed to
  have waived my client's right to move for reconsideration. I spoke to Mr. Couch earlier today
  and he has been spending the last few days collecting everything your proposed search terms
  are picking up. But I wouldn't want him to be in a position where you would move for relief
  under Rule 37 if you are dissatisfied with his efforts. If you can assure me that will not be the
  case, I can hold off on filing a motion, which, as you suggest, may well become moot.

  2. Butowsky production. I just spoke to OnLine Security and they have not yet received their
  retainer (notwithstanding the assurances that were given to me last week). I will chase the
  carrier tomorrow, but I don't feel comfortable giving you a date certain other than before
  Christmas (December 23rd). Although there are still unknowns out there, I believe the
  payment issues, collection, review and production can get sorted out/completed by then. That
  was my commitment to you when we spoke and I am working as best I can toward that goal,
  which, barring something unexpected, seems achievable and also gives you time to review
  documents before Mr. Butowsky's deposition.

  3. Peter Berg. This is a sore spot with Mr. Butowsky. Mr. Berg is a very close friend and an
  important business associate of Mr. Butowsky and Mr. Butowsky does not see why he is being
  dragged into this lawsuit at all. I have a call in to Mr. Butowsky to see if your proposal is
  acceptable and I will revert to you once I have spoken to him.

  4. AFM. I take it you oppose our proposed motion to dismiss AFM as a non-suable entity?
   As I mentioned, even if you seek to amend the caption to bring AFMG, Inc. into the lawsuit,
  the Complaint appears to be drafted on the theory that every reference to America First Media
  or even America First Media Group creates corporate liability for AFMG, Inc. I do not
  accept that theory. AFMG, Inc. has no activities, no bank account, no EIN and, contrary to
  your email, no officers. Bill Pierce has no involvement with AFMG, Inc. Josh was listed as
  an initial director but has never taken, approved, ratified or even considered any corporate
  action by AFMG, Inc. I think the only way forward is for us to file our motion, for you to
  cross-move to amend the caption, which we would then oppose and the Court can figure out
  who is right on this. The very first conversation I had on this case was with Michael Gottlieb
  several months ago and I don't think we are any closer to agreeing with each other, so here
  motion practice does seem unavoidable. We have certainly met and conferred in good faith.
  Can you confirm that you oppose our proposed motion to dismiss America First Media for
  lack of subject matter jurisdiction (a motion that can be made at any time)?

  5. Subpoenas. I am at a bit of a loss to understand why a subpoena is being addressed to Josh
  Filippo. He is listed as a director of America First Media Group, Inc., but has had no
  involvement with the company because it has had no activities. Without conceding that
  AFMG, Inc. is properly in the case or that America First Media is a suable entity, Mr. Couch
  would appear to be a more logical spokesperson for AFMG, Inc. and is the custodian of the
  minimal corporate records you already have. As to Bill Pierce, he is not an officer or director
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 75 3ofof9611PageID #:
                                                                Page
                                     2353

  of AFMG, Inc., so I don't understand why you are issuing a subpoena to him all. To the
  extent you are issuing a Rule 45 subpoena, I do not recall receiving notice of such a subpoena
  as required. Did I miss that?

  6. Amended complaint. Please let me know your position so that we can take any necessary
  action.

  Eden



  On Mon, Dec 2, 2019 at 6:49 PM Joshua Riley <jriley@bsfllp.com> wrote:

    Mr. Quainton,



    • With respect to your proposed motion for reconsideration of the order granting the
    motion to compel Mr. Couch to produce discovery (point #2 below), we would propose that
    you hold off on filing a motion until after Mr. Couch’s production is complete, at which
    point the entire issue hopefully will be moot and, if it is not moot, then we can have a further
    discussion about next steps, including the best way to present the issues to the Court.



    • With respect to Mr. Butowsky’s production (point #3 below), can you please give us a
    date by which you will commit to produce documents and a log?



    • With respect to the subpoena to Mr. Berg (point #4 below), we had not understood the
    nature of Mr. Berg’s and Mr. Butowsky’s relationship as you have now described it below,
    and we are willing to make it more clear to Mr. Berg that we are comfortable with a
    narrower subpoena as a result – specifically, we will inform Mr. Berg that we are seeking
    only documents and communications relating to the allegations in our complaint (e.g.,
    documents discussing the Rich family, Rod Wheeler, Malia Zimmerman, James Lyons,
    Wikileaks, the DNC emails, etc.). We will communicate that directly with Mr. Berg, and we
    assume that would resolve your objection, but please let us know if that is not the case.



    • With respect to your request that we amend the Complaint (point #5 below), we will
    respond on the substance of your request in the coming days.



    • Finally, please be advised that we have made several attempts to subpoena AFM
    officers Bill Pierce and Josh Flippo, and both appear to be evading service and have
    indicated that they were not willing to cooperate with the process servers, despite Mr. Couch
    having listed them as officers of a party to this action and as individuals with relevant
    information. If we are unable to effect service soon, we may need to approach the court to
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 76 4ofof9611PageID #:
                                                                Page
                                     2354

    seek alternative means of service based on evidence of evasion. Could you please relay this
    matter to Mr. Couch in his capacity as the head of AFM or let us know if you would like us
    to do so directly? (It is our understanding that you do not represent AFM, or the AFM
    officers in this matter, but if that is not the case, please let us know.)



    ~Josh



    Joshua Riley
    Partner




    BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.

    Washington, DC 20005

    (t) 202 237.2727

    jriley@bsfllp.com

    www.bsfllp.com




    From: Eden Quainton [mailto:equainton@gmail.com]
    Sent: Monday, December 2, 2019 9:02 AM
    To: Joshua Riley <jriley@bsfllp.com>
    Cc: Michael Gottlieb <mgottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>; Sam
    Hall <shall@willkie.com>
    Subject: Re: Rich v. Butowsky et al



    Josh,



    Yes, thanks, I did have a good Thanksgiving. I hope you had an enjoyable one as well.



    In response to your email:



    1. AFM. The issue has never been squarely put to the Court. My interpretation of the
    Court's decision on the Rule 60(b) motion is that the Court viewed the motion as
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 77 5ofof9611PageID #:
                                                                Page
                                     2355

    procedurally defective and denied it without prejudice for that reason. We believe AFM
    should be dismissed, which the Court can do at any time. To the extent you oppose, fine, we
    just need to get a ruling from the Court. We have conferred in good faith and I don't think
    our positions will change with further discussion.



    2. Couch. I did not mean to suggest that we were not planning on honoring the agreement
    we reached with you earlier. I know that Mr. Couch is working diligently on collecting
    documents using the search terms you provided and we are working towards the Friday
    deadline. However, the due process point goes to whether any failure by Mr. Couch --
    despite his best efforts -- to comply with the Friday deadline could result in sanctions. We
    do not believe it would be fair for such a failure to be a violation of a Court order that we
    believe was inappropriately entered. More broadly, given the flaws in the manner the order
    was entered, we do not believe it is fair for a sword of Damocles to be hanging over Mr.
    Couch's head as he attempts in good faith to meet the deadline that we have agreed upon
    with you. For this reason, I would like to ask the Court to reconsider its order. Again, I'm
    not sure how much further we can get in discussing this, but if you believe a further meet
    and confer would be productive, I am open to that. This afternoon (any time after 2:00 p.m.)
    or tomorrow before 12:00 a.m. would be best for me. I am tied up Tuesday afternoon and
    Wednesday on another matter.



    3. Butowsky production. As I mentioned, the ESI vendor did get authorization from the
    carrier, but their retainer has not yet been paid. I asked them to start working before
    Thanksgiving, but I do not know how far they have gotten. I am following up today.
    December 13 does not seem realistic at this juncture, given the delay in getting the ESI
    vendor approved by the carrier. I also don't have any visibility on the volume of documents
    that will be collected and how much time the privilege review will take. In any event, I
    thought our agreement was that we would get you the production before Christmas, which is
    what we are working towards. If I misunderstood our agreement, please let me know.



    4. Berg subpoena. While you are correct that a party normally does not have standing to
    quash a subpoena directed at a non-party, there is an established exception to this rule where
    the subpoena infringes on a "legitimate interest" of the movant. See, e.g., United States v.
    Rainieri, 670 F.2d 702, 712 (7th Cir.); Khouj v. Darui, 248 F.R.D. 729, 739 (D.D.C. 2008).
    Mr. Berg is a close friend of Mr. Butowsky and a long-standing business associate.
     Directing a subpoena to him on the basis of a handful of tangential emails is interfering with
    Mr. Butowsky's legitimate business interests without advancing any reasonable fact-finding
    purpose. Court's have held that interference with business relationships constitutes a
    legitimate interest conferring standing on a party to quash a third-party subpoena. See
    Winona PVD Coatings, LLC v. Excel Enterprises, LLC, No. 3:16-cv-19-WCL-CAN, 2016
    WL 9347091, at * 3 (N.D. Ind. Apr. 18, 2016). Accordingly, Mr. Butowsky reiterates his
    request that you withdraw your subpoena.



    5. Additional matter. There is an additional issue that needs to be addressed. The
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 78 6ofof9611PageID #:
                                                                Page
                                     2356

    complaint currently contains a number of baseless and false assertions derived solely from
    the now-dismissed complaint brought by Mr. Wheeler. Among other statements, paragraph
    37 of the Complaint states that Mr. Butowsky has been "exposed" for "knowingly pushing
    the publication of false statements;" paragraph 76 states that Mr. Butowsky was "wiling to
    lie to advance his ideological narrative;" paragraph states that Mr. Butowsky "knew"
    statements attributed to Mr. Wheeler were "false." These allegations are lifted from claims
    of Mr. Wheeler that were dismissed by the Southern District. There is no longer any good
    faith basis to include these statements in the complaint and they should be stricken. Mr.
    Butowsky accordingly requests that Mr. Rich submit an amended complaint to the court
    excising these highly inflammatory and false statements from his complaint. If Mr. Rich is
    unwilling to modify his complaint, Mr. Butowsky reserves his rights to move to strike the
    relevant paragraphs and seek any other relief consistent with the FRCP.



    Respectfully,



    Eden




    On Sun, Dec 1, 2019 at 6:02 PM Joshua Riley <jriley@bsfllp.com> wrote:

      Mr. Quainton,

      Hope you had a nice holiday. We respond below to the items you listed in your last
      email:


             1. Denial of previous 60(b) motion. First, with respect to AFM, the Court has
             already ruled on multiple occasions that AFM is a proper defendant in this case—
             once in an order denying a motion to dismiss/transfer, once in an order granting a
             motion to compel, and once in an order denying reconsideration of the order
             granting the motion to compel. Are you planning to ask the court, yet again, to
             rule that AFM is not a proper defendant? If so, we likely would oppose the
             motion, and given that AFM has refused to date to participate in discovery, we
             also might be compelled to seek appropriate remedies, including those available
             under Rule 37.



             Second, with respect to your proposed motion concerning Mr. Couch’s “due
             process rights,” it is unclear to us what relief you would be seeking, so we cannot
             say whether we would consent to or oppose the motion. To date, in a spirit of
             cooperation with you, we have not asked the Court to hold Mr. Couch in contempt
             or to enter any other sanctions with respect to Mr. Couch’s non-compliance with
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 79 7ofof9611PageID #:
                                                                Page
                                     2357

             the Comt's prior order granting our motion to compel (a motion for
             reconsideration of which was denied). One would have thought that you would
             prefer to work cooperatively with us to bring Mr. Couch into compliance with the
             Comt's order rather than re-litigate the order. But if you are suggesting that Mr.
             Couch will not search for and produce documents-notwithstanding your promise
             that he would do so by 12/6 in exchange for our agreement to your EOT request
             for ce1tain discove1y-and will instead seek to vacate the order requiring him to
             do so, then we likely would have no choice but to oppose your motion, and we
             might be compelled at that point to cross-move for remedies under Rule 37. It
             seems that the better approach for everyone would be for Mr. Couch to complete
             his discove1y obligations by 12/6 as you had committed to doing and then we
             could meet-and-confer with you as to whether Mr. Couch at that point has
             complied with his obligations and if he has, we could discuss a potential
             stipulation to that effect. We'd appreciate your clarification as to what exactly
             you're hoping to accomplish here, including why you think a motion is needed at
             this point, and we' ll meet-and-confer with you about it to tty to avoid motions
             practice or to nanow the issues before the Court.



             2. Mr. Couch's Financial Disclosure. The Court ordered Mr. Couch to submit
             a financial disclosure to justify his failure to appear in comt on July 31. We now
             understand from your representations to us that Mr. Couch has not made the
             financial disclosme required by the Comt. The record speaks for itself, and we do
             not intend to pursue the matter futther at this point.



             2. Mr. Butowsky's Production. Thank you for the update with respect to your
             effo1ts to secure a vendor to collect responsive documents from Mr. Butowsky. A
             list of search terms is attached. We note that all of the Defendants also have an
             obligation to supplement their searches as needed to locate and produce documents
             responsive to the RFPS that might not be surfaced by the search terms we
               rovided. For exam le, the Defendants have referenced

                                                                       te1ms necessan y
             w1 not sur ace o er ocuments responsive to the discove1y requests, such as
             phone records, records of business activities in DC, etc.



             Relatedly, when we last met-and-confened about document discovery issues, you
             committed to produce Mr. Couch 's documents and log by 12/6, and we agreed to
             revisit a production date for Mr. Butowsky pending a report from the catTier and
             vendor. With that info1mation now in hand, will you agree to produce all of Mr.
             Butowsky's documents responsive to Plaintiff's RFPs, along with a log of any
             documents being withheld, by December 13?



             4. Rule 45 Subpoena to l\1r. Peter Berg. We have served a third-patty
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 80 8ofof9611PageID #:
                                                                Page
                                     2358

                subpoena to Mr. Berg because evidence obtained in the case indicates that he and
                Mr. Butowsky have communicated about issues relevant to this litigation,
                including but not limited to Mr. Butowsky’s involvement in hiring Rod Wheeler.
                If Mr. Berg does not have any responsive documents, we expect that he simply
                would say so in response to the subpoena. In any event, Mr. Butowsky does not
                have standing with respect to the third-party subpoena to Mr. Berg. See, e.g,
                Novak v. Capital Mgmt. & Dev. Corp., 241 F.R.D. 389, 394 (D.D.C. 2007); Hard
                Drive Prods., Inc. v. Does 1-1,495, No. CIV.A. 11-1741 JDB, 2012 WL 3296582,
                at *3 (D.D.C. Aug. 13, 2012).

       Please let us know if you would like to talk further about any of these issues and, if so,
      some times that would work for you.

      ~Josh


      Joshua Riley
      Partner




      BOIES SCHILLER FLEXNER LLP
      1401 New York Avenue, N.W.

      Washington, DC 20005

      (t) 202 237.2727

      jriley@bsfllp.com

      www.bsfllp.com




      From: Eden Quainton [mailto:equainton@gmail.com]
      Sent: Wednesday, November 27, 2019 5:51 PM
      To: Joshua Riley <jriley@bsfllp.com>
      Cc: Michael Gottlieb <mgottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>
      Subject: Rich v. Butowsky et al



      Josh,



      There are a couple of outstanding points on our end:



      1. Denial of previous 60(b) motion. It remains our position that America First Media is
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument 85-3
                                Document 93-6Filed 01/13/20
                                                Filed 12/30/19Page 81 9ofof9611PageID #:
                                                                Page
                                     2359

      not a suable entity and that the court lacks jurisdiction over America First Media. Mr.
      Couch's previous 60(b) motion was denied without prejudice, likely because the Court
      agreed with you that such a motion was not the procedurally appropriate vehicle to seek
      reconsideration of the Court's order. As a result, we intend to move to seek
      reconsideration of the Court's order (a) insofar as it was granted with respect to America
      First Media, which cannot be sued, and (b) insofar as it was granted without respecting
      Mr. Couch's due process rights.



      I understand your position is that the caption can be amended, but you have not yet moved
      to amend the caption and we would not consent to such an amendment because we do not
      believe that there is a good faith basis for suing America First Media Group, Inc. for
      statements loosely attributed to America First Media. We have provided you with an
      affidavit stating that America First Media Group, Inc. has no activities, bank account or
      EIN and do not see how it can be responsible for statements of third parties under the
      circumstances.



      With respect to Mr. Couch's due process arguments, while we are cooperating in good
      faith with you, we do not feel it is fair for Mr. Couch to be considered to be under a
      motion to compel that was improperly granted and we would like a ruling denying your
      motion.



      Given the holiday and people's travel plans, I would request that you let me know by
      Monday, December 2, 2019 at 12:00 a.m. whether you will oppose our motion for
      reconsideration of the Court's order.



      2. Mr. Couch's Financial Disclosure. I spoke with Mr. Couch this afternoon and he
      confirmed that the Court had told him he would be receiving a financial disclosure form
      that he should fill out and return to the Court. To date, Mr. Couch has not received the
      form. He has moved recently, so it is possible the form was sent and not forwarded. In
      any event, since he is now represented, is the form germane? I believe the purpose of the
      form was to establish his financial position for purposes of future telephonic appearances.
      This issue is now moot.



      3. Mr. Butowsky's production. I managed to reach the carrier today and was informed
      that the carreir has approved the hiring of OnLine Security and the payment of their
      retainer. The payment will not be effected until Monday, but OnLine Security has agreed
      to begin coordinating with Mr. Butowsky's assistant immediately. Although I anticipate
      you may want to modify the search terms you provided for Mr. Couch, I instructed
      OnLine Security to use the Couch search terms for the time being as there will no doubt
      be a fair amount of overlap. To the extent there are different terms you would like us to
      use, please provide those to us.
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-6Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page8210
                                                                     of of
                                                                        9611
                                                                           PageID #:
                                     2360



         4. Rule 45 Subpoena to Mr. Peter Berg. What is the basis for the issuance of a Rule 45
         subpoena to Mr. Berg? Mr. Berg is one of Mr. Butowsky's closest friends and has had
         absolutely no involvement of any kind in anything related to the pending litigation. Mr.
         Butowsky is at a complete loss as to why a close personal friend would be dragged into
         litigation involved Aaron Rich. Accordingly, we intend to move to quash the subpoena,
         but would request that you withdraw it so as to make the motion unnecessary.



         I do not expect an immediate response to this email given the hour and the upcoming
         holiday. I am travelling myself, but expect to be back by Friday afternoon.



         Have a Happy Thanksgiving and we can pick up Friday afternoon or over the weekend if
         you would like.



         Eden P. Quainton

         Quainton Law, PLLC

         1001 Avenue of the Americas, 11th Floor

         New York, NY 10018

         Tel: 212.813.8389

         Fax: 212.813.8390

         Cell: 202.360.6296

         www.quaintonlaw.com




         The information contained in this electronic message is confidential information intended only for the use of the named recipient(s)
         and may contain information that, among other protections, is the subject of attorney-client privilege, attorney work product or
         exempt from disclosure under applicable law. If the reader of this electronic message is not the named recipient, or the employee
         or agent responsible to deliver it to the named recipient, you are hereby notified that any dissemination, distribution, copying or
         other use of this communication is strictly proh bited and no privilege is waived. If you have received this communication in error,
         please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your
         computer. [v.1 08201831BSF]




    --
Case 4:18-cv-00442-ALM-CMC
        Case 1:18-cv-00681-RJLDocument
                               Document85-3
                                         93-6Filed 01/13/20
                                               Filed 12/30/19Page
                                                              Page8311
                                                                     of of
                                                                        9611
                                                                           PageID #:
                                     2361

    Eden P. Quainton

    Quainton Law, PLLC

    1001 Avenue of the Americas, 11th Floor

    New York, NY 10018

    Tel: 212.813.8389

    Fax: 212.813.8390

    Cell: 202.360.6296

    www.quaintonlaw.com



  --
  Eden P. Quainton
  Quainton Law, PLLC
  1001 Avenue of the Americas, 11th Floor
  New York, NY 10018
  Tel: 212.813.8389
  Fax: 212.813.8390
  Cell: 202.360.6296
  www.quaintonlaw.com
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-7      01/13/20
                                                 Filed        Page
                                                       12/30/19    84 of
                                                                Page     967PageID #:
                                                                      1 of
                                     2362




                    EXHIBIT 
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-7      01/13/20
                                                 Filed        Page
                                                       12/30/19    85 of
                                                                Page     967PageID #:
                                                                      2 of
                                     2363

  From:           Joshua Riley
  To:             Eden Quainton
  Cc:             Michael Gottlieb; Meryl Governski; Sam Hall
  Subject:        RE: Rich v. Butowsky et al
  Date:           Sunday, December 1, 2019 6:02:03 PM
  Attachments:    2019-12-01 Search Terms for E. Butowsky List.docx


  Mr. Quainton,

  Hope you had a nice holiday. We respond below to the items you listed in your last email:


     1. Denial of previous 60(b) motion. First, with respect to AFM, the Court has already
        ruled on multiple occasions that AFM is a proper defendant in this case—once in an
        order denying a motion to dismiss/transfer, once in an order granting a motion to
        compel, and once in an order denying reconsideration of the order granting the motion
        to compel. Are you planning to ask the court, yet again, to rule that AFM is not a
        proper defendant? If so, we likely would oppose the motion, and given that AFM has
        refused to date to participate in discovery, we also might be compelled to seek
        appropriate remedies, including those available under Rule 37.



          Second, with respect to your proposed motion concerning Mr. Couch’s “due process
          rights,” it is unclear to us what relief you would be seeking, so we cannot say whether
          we would consent to or oppose the motion. To date, in a spirit of cooperation with
          you, we have not asked the Court to hold Mr. Couch in contempt or to enter any other
          sanctions with respect to Mr. Couch’s non-compliance with the Court’s prior order
          granting our motion to compel (a motion for reconsideration of which was denied).
          One would have thought that you would prefer to work cooperatively with us to bring
          Mr. Couch into compliance with the Court’s order rather than re-litigate the order. But
          if you are suggesting that Mr. Couch will not search for and produce documents—
          notwithstanding your promise that he would do so by 12/6 in exchange for our
          agreement to your EOT request for certain discovery—and will instead seek to vacate
          the order requiring him to do so, then we likely would have no choice but to oppose
          your motion, and we might be compelled at that point to cross-move for remedies
          under Rule 37. It seems that the better approach for everyone would be for Mr. Couch
          to complete his discovery obligations by 12/6 as you had committed to doing and then
          we could meet-and-confer with you as to whether Mr. Couch at that point has
          complied with his obligations and if he has, we could discuss a potential stipulation to
          that effect. We’d appreciate your clarification as to what exactly you’re hoping to
          accomplish here, including why you think a motion is needed at this point, and we’ll
          meet-and-confer with you about it to try to avoid motions practice or to narrow the
          issues before the Court.



     2. Mr. Couch's Financial Disclosure. The Court ordered Mr. Couch to submit a
        financial disclosure to justify his failure to appear in court on July 31. We now
        understand from your representations to us that Mr. Couch has not made the financial
        disclosure required by the Court. The record speaks for itself, and we do not intend to
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-7      01/13/20
                                                 Filed        Page
                                                       12/30/19    86 of
                                                                Page     967PageID #:
                                                                      3 of
                                     2364

            pursue the matter finiher at this point.



      2. Mr. Butowsky's Production. Thank you for the update with respect to your efforts
         to secure a vendor to collect responsive documents from Mr. Butowsky. A list of
         search tenns is attached. We note that all of the Defendants also have an obligation to
         supplement their searches as needed to locate and produce documents responsive to the
         RFPS that might not be surfaced b the seai-ch tenns we rovided. For exam le the
         Defendants have referenced
         - a nd might not appear mt e 1st o searc tenns we ave prov1 e . We also
         ~ search te1ms necessarily will not surface other documents responsive to
         the discove1y requests, such as phone records, records of business activities in DC,
         etc.



            Relatedly, when we last met-and-confen-ed about document discove1y issues, you
            committed to produce Mr. Couch' s documents and log by 12/6, and we agreed to
            revisit a production date for Mr. Butowsky pending a rep01t from the can·ier and
            vendor. With that info1mation now in hand, will you agree to produce all of Mr.
            Butowsky's documents responsive to Plaintiffs RFPs, along with a log of any
            documents being withheld, by December 13?



      4. Rule 45 Subpoena to Mr. Peter Berg. We have served a third-
            Bero because evidence obtained in the case indicates that

                                                            . I Mr. Berg oes not ave any
            responsive ocuments, we expect at e srmp y would say so in response to the
            subpoena. In any event, Mr. Butowsky does not have standing with respect to the
            third-pa1ty subpoena to Mr. Berg. See, e.g, Novak v. Capital Mgmt. & Dev. Corp. , 241
            F.R.D. 389, 394 (D.D.C. 2007); Hard Drive Prods., Inc. v. Does 1-1,495, No. CIV.A.
            11-1741 IDB, 201 2 WL 3296582, at *3 (D.D.C. Aug. 13, 2012).

   Please let us know if you would like to talk finiher about any of these issues and, if so, some
  times that would work for you .

  ~Josh

  Joshua Riley
  Partner

  BOIES SCHILLER FLEXNER LLP
  1401 New York Avenue, N.W .
  Washington, DC 20005
  (t) 202 237.2727
  jriley@.bsfllp.com
  www hsfJlp com

  From: Eden Quainton [mailto:equainton@gmail.com]
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-7      01/13/20
                                                 Filed        Page
                                                       12/30/19    87 of
                                                                Page     967PageID #:
                                                                      4 of
                                     2365

  Sent: Wednesday, November 27, 2019 5:51 PM
  To: Joshua Riley <jriley@bsfllp.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>
  Subject: Rich v. Butowsky et al

  Josh,

  There are a couple of outstanding points on our end:

  1. Denial of previous 60(b) motion. It remains our position that America First Media is not a
  suable entity and that the court lacks jurisdiction over America First Media. Mr. Couch's
  previous 60(b) motion was denied without prejudice, likely because the Court agreed with you
  that such a motion was not the procedurally appropriate vehicle to seek reconsideration of the
  Court's order. As a result, we intend to move to seek reconsideration of the Court's order (a)
  insofar as it was granted with respect to America First Media, which cannot be sued, and (b)
  insofar as it was granted without respecting Mr. Couch's due process rights.

  I understand your position is that the caption can be amended, but you have not yet moved to
  amend the caption and we would not consent to such an amendment because we do not believe
  that there is a good faith basis for suing America First Media Group, Inc. for statements
  loosely attributed to America First Media. We have provided you with an affidavit stating that
  America First Media Group, Inc. has no activities, bank account or EIN and do not see how it
  can be responsible for statements of third parties under the circumstances.

  With respect to Mr. Couch's due process arguments, while we are cooperating in good faith
  with you, we do not feel it is fair for Mr. Couch to be considered to be under a motion to
  compel that was improperly granted and we would like a ruling denying your motion.

  Given the holiday and people's travel plans, I would request that you let me know by Monday,
  December 2, 2019 at 12:00 a.m. whether you will oppose our motion for reconsideration of
  the Court's order.

  2. Mr. Couch's Financial Disclosure. I spoke with Mr. Couch this afternoon and he confirmed
  that the Court had told him he would be receiving a financial disclosure form that he should
  fill out and return to the Court. To date, Mr. Couch has not received the form. He has moved
  recently, so it is possible the form was sent and not forwarded. In any event, since he is now
  represented, is the form germane? I believe the purpose of the form was to establish his
  financial position for purposes of future telephonic appearances. This issue is now moot.

  3. Mr. Butowsky's production. I managed to reach the carrier today and was informed that
  the carreir has approved the hiring of OnLine Security and the payment of their retainer. The
  payment will not be effected until Monday, but OnLine Security has agreed to begin
  coordinating with Mr. Butowsky's assistant immediately. Although I anticipate you may want
  to modify the search terms you provided for Mr. Couch, I instructed OnLine Security to use
  the Couch search terms for the time being as there will no doubt be a fair amount of overlap.
  To the extent there are different terms you would like us to use, please provide those to us.

  4. Rule 45 Subpoena to Mr. Peter Berg. What is the basis for the issuance of a Rule 45
  subpoena to Mr. Berg? Mr. Berg is one of Mr. Butowsky's closest friends and has had
  absolutely no involvement of any kind in anything related to the pending litigation. Mr.
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-7      01/13/20
                                                 Filed        Page
                                                       12/30/19    88 of
                                                                Page     967PageID #:
                                                                      5 of
                                     2366

  Butowsky is at a complete loss as to why a close personal friend would be dragged into
  litigation involved Aaron Rich. Accordingly, we intend to move to quash the subpoena, but
  would request that you withdraw it so as to make the motion unnecessary.

  I do not expect an immediate response to this email given the hour and the upcoming holiday.
  I am travelling myself, but expect to be back by Friday afternoon.

  Have a Happy Thanksgiving and we can pick up Friday afternoon or over the weekend if you
  would like.

  Eden P. Quainton
  Quainton Law, PLLC
  1001 Avenue of the Americas, 11th Floor
  New York, NY 10018
  Tel: 212.813.8389
  Fax: 212.813.8390
  Cell: 202.360.6296
  www.quaintonlaw.com
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-7      01/13/20
                                                 Filed        Page
                                                       12/30/19    89 of
                                                                Page     967PageID #:
                                                                      6 of
                                     2367



 SEARCH TERMS FOR ED BUTOWSKY

 1.    “Couch”
 2.    “Lyons”
 3.    “Fairbanks”
 4.    “Howley”
 5.    “Hoft”
 6.    “Wheeler”
 7.     “Zimmerman”
 8.    “Housley”
 9.    “*@foxnews.com”
 10.    “Seth”
 11.   “Aaron”
 12.   “Mary”
 13.   “Joel”
 14.   “Julian”
 15.   “Assange”
 16.   “WikiLeaks”
 17.   “Powe”
 18.    “Ratner”
 19.   “Talk Media News”
 20.    “Kunstler”
 21.   “Hersh”
 22.   “Sy”
 23.    “Della Camera”
 24.   “DNC emails”
 25.   “Isikoff”
 26.   “Cuomo”
 27.   “Marraco”
 28.   “Spicer”
 29.    “Sessions”
 30.   “*donaldtrump.com”
 31.   “*.gov”
 32.   “White House”
 33.    “Kash”
 34.   “McInerney” and (“Rich” or “Wheeler”)
 35.    “vmaya” and (“Rich” or “Wheeler”)
 36.    “Peter Berg” and (“Rich” or “Wheeler”)
 37.    “Kim Sams” and (“Rich” or “Wheeler”)
 38.    “what” w/3 “boys did”
 39.   “what” w/3 “sons did”
 40.   “A & R”
 41.   “McCabe”
 42.   “Ebay”
 43.   “Dropbox”
 44.   “Debunking”

                                             1
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-7      01/13/20
                                                 Filed        Page
                                                       12/30/19    90 of
                                                                Page     967PageID #:
                                                                      7 of
                                     2368



 45.   “Johnson”
 46.   “Binney”
 47.   “Loomis”
 48.   “Wiebe”
 49.   “Schoenberger”
 50.   “Defango”
 51.   “Chavez”
 52.   “Manuel”
 53.   “Manny”
 54.   “Flippo”
 55.   “Burkett”
 56.   “Fitzgibbons”
 57.    “Shadowbox”
 58.   “Googie”
 59.   “FBI”
 60.   “Whysprtech*”
 61.   “David Edwards”




                                         2
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-8      01/13/20
                                                 Filed        Page
                                                       12/30/19    91 of
                                                                Page     963PageID #:
                                                                      1 of
                                     2369




                    EXHIBIT 
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-8      01/13/20
                                                 Filed        Page
                                                       12/30/19    92 of
                                                                Page     963PageID #:
                                                                      2 of
                                     2370

  From:           Eden Quainton
  To:             Joshua Riley
  Cc:             Michael Gottlieb; Meryl Governski; Sam Hall
  Subject:        Rich v. Butowsky -- Production
  Date:           Monday, December 23, 2019 6:03:43 PM
  Attachments:    GoldFynch screenshot.pdf


  Josh,

  I am writing to provide an update on where things stand with Mr. Butowsky's production.
  OnLine Security was substantially delayed because of the snail's pace at which State Farm
  makes funding decisions. OnLine Security was further delayed by technical problems in
  getting access to Mr. Butowsky's gmail account and only just finished upload and running the
  61 search terms against the gmail account. Here is where we are:

  1. Primary gmail account. In running your 61 search terms against the entire contents of Mr.
  Butowsky's primary gmail account, a total of 6,452 documents were flagged by the search
  terms. These 6,452 documents represent at total of 29,920 pages. I am attaching a printout of
  an overview of the production to this email.

   I have started going through these documents, but it is a very cumbersome process. A great
  many documents have nothing to do with the Rich lawsuit (for example, financial documents
  for clients using a client's dropbox came up as hits, as did anyone with the name Matt). There
  are responsive documents but it takes approximately an hour to go through 100 documents.
  We are looking at approximately 60 hours of review work, before getting into the preparation
  of the privilege log and discussion with the client. I had considered asking you to provide new
  search terms (which is an option given the volume of hits, but it may be easiest at this point to
  power through what I have). It is possible the review rate will increase, as I have had to learn
  a new software program for the production of documents.

  2. Other email accounts. Mr. Butowsky has several other email accounts.
  Edwardbutowsky@gmail.com was discontinued before the lawsuit began.
                              has only a handful of documents. Mr. Butowsky has reviewed these
  and assures me there is nothing relevant. This account is rarely used. I will confirm Mr.
  Butowsky's representation to me. Mr. Butowsky has also used an aol account,
                        and an icloud account,                          , but these account also
  have almost no documents. I will review these to confirm. Mr. Butowsky also has an
                     account that is used solely for the purpose of podcasts on financial matters
  for clients. Finally, Mr. Butowsky's professional emails are captured on the smarsh email
  system, but these emails are strictly professional and the smarsh system is used strictly for
  financial advisory compliance purposes.

  3. Cell phone and computer. Because of the delay in obtaining funding approval, OnLine
  security was not able to take physical possession of Mr. Butowsky's devices over
  Thanksgiving as hoped for. At this point, we have decided that an OnLine security
  representative will travel to Texas and perform the collection on site at Mr. Butowsky's office.
  I am currently working on organizing this. When the collection is complete, we will run the
  same search terms against the documents retrieved from the physical devices to complete the
  production.

  I am available at your convenience to discuss this further.
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-8      01/13/20
                                                 Filed        Page
                                                       12/30/19    93 of
                                                                Page     963PageID #:
                                                                      3 of
                                     2371


  Regards,

  Eden P. Quainton
  Quainton Law, PLLC
  1001 Avenue of the Americas, 11th Floor
  New York, NY 10018
  Tel: 212.813.8389
  Fax: 212.813.8390
  Cell: 202.360.6296
  www.quaintonlaw.com
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-9      01/13/20
                                                 Filed        Page
                                                       12/30/19    94 of
                                                                Page     963PageID #:
                                                                      1 of
                                     2372



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 AARON RICH
                               Plaintiff,

        v.                                                   Civil Action No. 1:18-cv-00681-RJL

 EDWARD BUTOWSKY,                                            Hon. Richard J. Leon
 MATTHEW COUCH, and
 AMERICA FIRST MEDIA,

                               Defendants.

                [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION
                 FOR SANCTIONS AGAINST DEFENDANT BUTOWSKY

        UPON CONSIDERATION of Plaintiff’s Motion For Sanctions Against Defendant

 Butowsky (“Motion”), it is hereby ORDERED that:

        The Motion is GRANTED;

        Defendant Butowsky is in contempt of this Court’s July 31 Order;

        Defendant Butowsky shall pay a penalty of $______ per day until such time as he has

 completed production of documents in response to Plaintiff’s discovery requests;

        Defendant Butowsky shall pay Plaintiff’s reasonable attorneys’ fees and costs associated

 with the filing of the Motion and Plaintiff’s motions to compel Defendant Butowsky to respond to

 discovery requests, see Dkt. 63; Dkt. 64; Dkt. 68, and Plaintiff’s counsel shall send Defendant

 Butowsky’s counsel an invoice for such fees and costs;

        Defendant Butowsky has waived all objections to Plaintiff’s requests for production of

 documents;

        Defendant Butowsky is precluded from relying on any document, or on any testimony

 relevant to any document, that he has failed to produced.


                                                 1
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-9      01/13/20
                                                 Filed        Page
                                                       12/30/19    95 of
                                                                Page     963PageID #:
                                                                      2 of
                                     2373



 SO ORDERED.

 ENTERED this ____ day of ____, 2020.




                                        Judge Richard J. Leon
                                        U.S. District Court for the District of Columbia




                                           2
Case 4:18-cv-00442-ALM-CMC    Document
         Case 1:18-cv-00681-RJL        85-3
                                Document     Filed
                                          93-9      01/13/20
                                                 Filed        Page
                                                       12/30/19    96 of
                                                                Page     963PageID #:
                                                                      3 of
                                     2374



   NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

          In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys

 and parties entitled to be notified of the proposed order’s entry:

 Joshua P. Riley
 Meryl C. Governski
 Boies Schiller Flexner LLP
 1401 New York Ave NW
 Washington DC 20005
 Tel: (202) 237-2727
 Fax: (202) 237-6131
 jriley@bsfllp.com
 mgovernski@bsfllp.com

 Michael J. Gottlieb
 Willkie Farr Gallagher LLP
 1875 K Street NW
 Washington, DC 20006
 Tel: (202) 303-1442
 Fax: (202) 303-2000
 mgottlieb@willkie.com

 Attorneys for Plaintiff Aaron Rich

 Eden P. Quainton
 Quainton Law, PLLC
 1001 Avenue of the Americas, 11th Floor
 New York, NY 10018
 (212) 813-8389
 (212) 813-8390 facsimile

 Attorney for Defendants Matthew Couch and Edward Butowsky

 America First Media
 2300 West Ash Street
 Rogers, AR 72758

 Pro Se
